Exhibit 10.1
Execution Version
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of April 12, 2011
WASHINGTON SQUARE FINANCIAL, LLC
as the Seller
and
CONTINGENT SETTLEMENTS I, LLC
as the Purchaser

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.01. Certain Definitions
    1  
SECTION 1.02. Accounting Terms
    12  
SECTION 1.03. Other Terms
    12  
SECTION 1.04. Computation of Time Periods
    13  
ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
    13  
SECTION 2.01. Purchases of Receivables; Agreement to Purchase
    13  
SECTION 2.02. Payment for the Purchases
    14  
SECTION 2.03. Payments and Computations, Etc.
    15  
SECTION 2.04. Transfer of Records to the Purchaser
    16  
SECTION 2.05. Concentration Limits
    16  
ARTICLE III CONDITIONS PRECEDENT
    17  
SECTION 3.01. Conditions Precedent to Agreement
    17  
SECTION 3.02. Conditions Precedent to Ongoing Purchases
    17  
SECTION 3.03. Effect of Payment of Cash Purchase Price and/or Contribution
Amount
    18  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    18  
SECTION 4.01. Representations and Warranties of the Seller
    18  
SECTION 4.02. Representations and Warranties of the Seller Relating to the
Receivables and Related Assets
    22  
SECTION 4.03. Representations and Warranties of the Purchaser
    23  
SECTION 4.04. Survival of Representations and Warranties
    23  
ARTICLE V GENERAL COVENANTS OF THE SELLER
    24  
SECTION 5.01. Affirmative Covenants of the Seller
    24  
SECTION 5.02. Negative Covenants of the Seller
    27  
ARTICLE VI ADMINISTRATION AND COLLECTION
    29  
SECTION 6.01. Servicing of Receivables
    29  
SECTION 6.02. Responsibilities of the Seller
    30  
SECTION 6.03. Further Action Evidencing Purchases
    30  
ARTICLE VII INDEMNIFICATION
    31  
SECTION 7.01. Indemnities by the Seller
    31  
ARTICLE VIII MISCELLANEOUS
    32  
SECTION 8.01. Waivers; Amendments
    32  
SECTION 8.02. Notices
    33  
SECTION 8.03. Effectiveness; Binding Effect; Assignability
    33  
SECTION 8.04. GOVERNING LAW; WAIVER OF JURY TRIAL
    34  
SECTION 8.05. Costs and Expenses
    35  
SECTION 8.06. Execution in Counterparts; Severability
    35  
SECTION 8.07. Purchase Termination
    35  
SECTION 8.08. No Proceedings
    35  
SECTION 8.09. Entire Agreement
    35  

i 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

         
Exhibit A
  —   Form of Transfer Report
Exhibit B
  —   Form of Settlement Purchase Agreement
 
       
Schedule I
  —   Addresses and Locations of Books and Records of the Seller
Schedule II
  —   ERISA Matters
Schedule III
  —   Lockbox Banks; Lockbox Accounts; Lockbox Numbers
Schedule IV
      Definition of Eligible Receivable

ii 



--------------------------------------------------------------------------------



 



PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of April 12, 2011
          This PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as
of April 12, 2011, is made by and between WASHINGTON SQUARE FINANCIAL, LLC, a
Georgia limited liability company (the “Seller”), and CONTINGENT SETTLEMENTS I,
LLC, a Georgia limited liability company (the “Purchaser”).
RECITALS:
          WHEREAS, the Seller has purchased and owns, and from time to time
hereafter may purchase and own, “Receivables” (or portions thereof) from various
“Claimants” pursuant to various “Settlement Purchase Agreements”;
          WHEREAS, the Seller may from time to time desire to sell, transfer or
otherwise convey to the Purchaser, and the Purchaser may from time to time
desire to purchase or otherwise acquire or accept from the Seller, all of the
Seller’s right, title and interest in certain such Receivables, together with
the Related Assets related thereto, whether now owned or hereafter acquired by
the Seller (the “Transferred Assets”), in each case, on the terms and conditions
provided herein; and
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS
               SECTION 1.01. Certain Definitions. For all purposes of this
Agreement, as used in this Agreement (including in the recitals hereto), the
following terms shall have the following meanings:
          “Adjusted Holdback Amount” means, as of any date of determination with
respect to any Purchased Receivable constituting a Holdback Receivable, an
amount equal to (a) the Non-Adjusted Holdback Amount in respect of such
Receivable minus (b) the sum of each Initial Scheduled Payment that has not been
remitted to the Lockbox Account or the Payment Account within three (3) Business
Days after the due date thereof but only to the extent not otherwise taken into
account under clause (c) of the definition of Non-Adjusted Holdback Amount.
          “Adverse Claim” means a Lien or other right or claim of any Person
other than Permitted Liens, and, with respect to the Receivables and Related
Assets, any Lien or other right or claim in favor of the Purchaser pursuant to
the Transaction Documents.
          “Affiliate” shall mean, with reference to any specified Person, any
other Person controlling or controlled by or under common control with such
specified Person. For the

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
purposes of this definition, “control” when used with reference to any specified
Person shall mean the power to direct the management and policies of such
specified Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
          “Aggregate Discounted Receivables Balance” means, for purposes of this
Agreement with respect to any designated group of Receivables, at any time, the
sum at such time of the respective Discounted Receivables Balances of such
Receivables.
          “Agreed Underwriting Procedures” means the procedures which the
Approved Medical Underwriter typically uses in its business in preparing medical
underwriting reports with respect to life contingent structured settlements.
          “Applicable Records” means copies of the items listed in clauses (i)
(Settlement Purchase Agreement), (ii) (Settlement Agreement or benefits letter),
(iii) (powers of attorney), (vii) (Transfer Order), (x) (acknowledgement) (if
obtained), (xi) (stipulation) (if obtained), (xii) (Medical Underwriting Report
and HIPAA release) and (xiii) (Medical Questionnaire) of the definition of
Records.
          “Approved Medical Underwriter” means [*].
          “Backup Servicing Fee Rate” means [*]%.
          “Breach” shall have the meaning assigned thereto in Section 5.01(m).
          “Business Day” shall mean any day other than a Saturday or Sunday or
any other day on which national banking associations or state banking
institutions in New York, New York are authorized or obligated by law, executive
order or governmental decree to be closed.
          “Cash Purchase Price” means, with respect to any Receivable, the
Discounted Receivables Balance of such Receivable, calculated as of the proposed
Purchase Date minus the Non-Adjusted Holdback Amount (if any) in respect
thereof.
          “Claimant” shall mean any Person(s) which is entitled to receive
payments under a Settlement Agreement. In the event that a Settlement Agreement
provides payments to more than one Person, “Claimant” shall refer to all such
Persons.
          “Closing Date” shall mean the date of this Agreement.
          “Collections” shall mean with respect to any Receivables and Related
Assets, all cash or other payments thereon and other cash proceeds thereof,
whether in the form of cash, checks, wire transfers, electronic transfers or any
other form of cash payment, including, without limitation, in each case with
respect to any Receivables and Related Assets, any interest earned on such
amounts while on deposit in any collection account; provided, however, that
(i) Collections shall not include Split Payments and (ii) Collections shall not
include any amounts related to Scheduled Payments due prior to the applicable
Cut-Off Date for any Receivable.

2



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.
          “Credit Policy Manual” shall mean the credit and collection policies
and practices of the Seller in effect on the date hereof relating to Receivables
and Related Assets, as modified from time to time to the extent such change
would not result in a breach of covenant by the Seller pursuant to
Section 5.02(c).
          “Cut-Off Date” means, with respect to any Receivable described in any
Transfer Report, the Purchase Date with respect to the Purchase of such
Receivable.
          “Delinquent Receivable” shall mean a Receivable with respect to which:
(a) any Scheduled Payment (or any portion thereof) due thereunder is more than
30 days past due; or (b) any Scheduled Payment (or any portion thereof) has been
diverted by the Claimant or any other Person and such diverted payment has not
been returned to the Issuer within 15 days after such diversion.
          “Discount Factor” means at any time with respect to [*]and [*].
          “Discount Rate” shall mean a per annum rate equal to the sum of (a)
[*]%, (b) the Master Servicing Fee Rate, (c) the Trustee Fee Rate and (d) the
Backup Servicing Fee Rate.
          “Discounted Receivables Balance” means at any time with respect to any
Receivable, the sum of the products obtained by multiplying (i) each remaining
Eligible Life Contingent Payment payable under such Receivable (net of the Split
Payment obligations associated therewith), (ii) the Survival Probability
relating to such Eligible Life Contingent Payment and (iii) the Discount Factor
relating to such Eligible Life Contingent Payment.
          “Eligible Annuity Provider” means a Settlement Annuity Provider whose
financial strength is rated by S&P and/or by Moody’s and does not have a long
term credit rating below [*] by S&P or below [*] by Moody’s.
          “Eligible Life Contingent Payments” means, on the date of Purchase for
any Eligible Receivable, the Life Contingent Periodic Payments scheduled to
occur within [*] years of the applicable Purchase Date that the related Obligor
(and the applicable Settlement Annuity Provider engaged by such Obligor) is
obligated to pay only if a Claimant is alive on the date a Scheduled Payment is
due.
          “Eligible Receivable” means, with respect to this Agreement, a
Receivable which, as of the date of its sale or conveyance to the Purchaser by
the Seller hereunder, would constitute an “Eligible Receivable” under
Schedule IV, or would constitute an “Eligible Receivable” under Schedule IV
taking into account any conditions waived by the Controlling Noteholder in
writing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated thereunder.

3



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean with respect to any Person, at any time,
such trade or business (whether or not incorporated) that would, at the time, be
treated together with such Person as a single employer under Section 4001 of
ERISA or any of Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.
          “Event of Default” has the meaning assigned thereto in the Trust
Agreement.
          “GAAP” means U.S. generally accepted accounting principles.
          “Governmental Authority” means, with respect to any Person, any nation
or government, any state or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person or its property.
          “Highly Mortality Sensitive Receivable” means a Receivable for which
its Mortality Stressed Receivables Balance is less than its respective
Discounted Receivables Balance.
          “Holdback Cut-off Date” has the meaning specified in Section 2.02(c)
hereof.
          “Holdback Funds” means, as of any date of determination and with
respect to any Receivable, the portion (if any) of the purchase price payable by
the Seller to the related Claimant under the related Settlement Purchase
Agreement held back by the Seller pursuant to the terms of such Settlement
Purchase Agreement solely to address any possible administrative delays in the
change of ownership of such Receivable and in an amount not to exceed the sum of
the first three Scheduled Payments sold by such Claimant to the Seller, and that
remains unsatisfied as of such date.
          “Holdback Receivable” means any Receivable in respect of which the
Seller has held back Holdback Funds from the purchase price payable by the
Seller to the related Claimant.
          “Initial Scheduled Payment” means, for each Holdback Receivable in
respect of which there remain outstanding Holdback Funds, each Scheduled Payment
in respect of which Holdback Funds were held back by the Seller pursuant to the
related Settlement Purchase Agreement.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), preference, participation
interest, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction to
evidence any of the foregoing but not including any statutory liens with respect
to payments not yet due and payable.

4



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          “Life Contingent Periodic Payments” shall mean the Scheduled Payments
that the Obligor and the applicable Settlement Annuity Provider that issued a
Settlement Annuity Contract to fund such payment obligations related to such
Receivable is obligated to pay only if a Claimant (i.e., the reference life) is
alive on the date a Scheduled Payment is due, but not otherwise.
          “Life Contingent Structured Settlement” means a Structured Settlement
providing for Life Contingent Periodic Payments, but which Structured Settlement
may also include Term Certain Periodic Payments.
          “Lockbox Account” shall have the meaning assigned thereto in the Trust
Agreement.
          “Lockbox Bank” shall have the meaning assigned thereto in the Trust
Agreement.
          “Master Servicer” means Portfolio Financial Servicing Company or any
successor thereto as Servicer under the Servicing Agreement.
          “Material Adverse Effect” shall have meaning assigned thereto in
Section 4.01(b).
          “Master Servicing Fee Rate” means [*]%.
          “Maximum Purchase Amount” means $40,000,000.
          “Medical Questionnaire” shall mean, with respect to a Claimant, the
questionnaire concerning medical information, duly completed by or for such
Claimant and in such form as the Originator may use from time to time in
accordance with the Credit Policy Manual.
          “Medical Underwriting Report” means, with respect to a Claimant, the
medical underwriting report provided by the Approved Medical Underwriter to the
Seller in respect of that Claimant (i.e., the reference life), which (a) shall
expressly state that it may be used by the Seller, the Purchaser and any of
their assignees (including, without limitation, the Trust, the Controlling
Noteholder, and any of their assignees) (collectively, the “Reliance Parties”),
(b) may be covered by a general written letter or acknowledgment from the
Approved Medical Underwriter that the Reliance Parties are entitled to receive
and use each medical underwriting report or (c) may be shared with the Reliance
Parties pursuant to other written consents or agreements.
          “Moody’s” means Moody’s Investor Services Inc, or any Affiliate.
          “Mortality Rating” means with respect to each Claimant, the [*] for
such Claimant as determined by the Approved Medical Underwriter as specified in
the Medical Underwriting Report plus the Mortality Rating Adjustment.
          “Mortality Rating Adjustment” means [*].
          “Mortality Stress Factor” means [*].

5



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          “Mortality Stressed Receivables Balance” means the sum, for an
Eligible Receivable, of each of the Eligible Life Contingent Payments,
multiplied by [*], and discounted monthly at the Stressed Discount Rate.
          “Mortality Table” means the mortality table provided to the Seller by
the Purchaser (or the Master Servicer on its behalf) and attached hereto as
Exhibit C. Any supplement thereto must be approved in writing by the Purchaser
and the Trustee in accordance with the terms of the Trust Agreement.
          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are or have been made during
the preceding six years by any Person or any ERISA Affiliate of such Person.
          “Non-Adjusted Holdback Amount” means, for any Holdback Receivable, an
amount equal to (a) the initial Holdback Funds in respect thereof minus (b) any
portion thereof released to the related Claimant prior to the proposed Closing
Date or Purchase Date hereunder, minus (c) any portion of such Holdback Funds in
respect of which, prior to the proposed Closing Date or Purchase Date, as
applicable, hereunder, the Seller’s obligation to pay such amount to the related
Claimant has been extinguished pursuant to the terms of the related Settlement
Purchase Agreement because one or more Initial Scheduled Payments has not been
remitted to the Seller or its assigns.
          “Note Purchase Agreement” means the Note Purchase Agreement dated as
of April [ ], 2011 among the Purchaser, the Trust and the Holders party thereto.
          “Obligor” shall mean with respect to any Receivable, any party
obligated to make Scheduled Payments under any Settlement Agreement, that has
purchased a Settlement Annuity Contract from an Eligible Annuity Provider to
fund such payment obligations.
          “Payment Account” has the meaning assigned thereto in the Trust
Agreement.
          “Permitted Investments” shall have the meaning assigned thereto in the
Trust Agreement.
          “Permitted Liens” shall mean with respect to any Receivable or the
Related Assets relating thereto which are sold, transferred, contributed or
otherwise conveyed to the Purchaser hereunder, (a) any Lien created under the
Transaction Documents in favor of the Purchaser against the Seller and (b) Liens
for state, municipal and other local taxes in each case that are not yet due and
payable or that the validity or amount thereof is currently being contested in
good faith by an appropriate Person in appropriate proceedings and with respect
to which adequate reserves or other appropriate provisions are being maintained
to the extent required by GAAP.
          “Person” means any individual, corporation, estate, partnership,
business or trust, limited liability company, sole proprietorship, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization or government or any agency or political
subdivision thereof or other entity.

6



--------------------------------------------------------------------------------



 



          “Plan” shall mean, with respect to any Person, any defined benefit
plan (as defined in Section 3(35) of ERISA) that (a) is or was at any time
during the past six years maintained by such Person or any ERISA Affiliate of
such Person, or to which contributions by any such Person are or were at any
time during the past six years required to be made or under which such Person
has or could have any liability, (b) is subject to the provisions of Title IV of
ERISA and (c) is not a Multiemployer Plan.
          “Plan Event” shall mean, with respect to any Person, (a) the
imposition of an obligation of such Person or any of its ERISA Affiliates under
Section 4041 of ERISA to provide any affected parties written notice of an
intent to terminate a Plan in a distress termination described in Section
4041(c) of ERISA, (b) the receipt of any notice by any Plan to the effect that
the PBGC intends to apply for the appointment of a trustee to administer any
Plan, (c) the termination of any Plan which results in any liability of such
Person and/or any of its ERISA Affiliates in excess of the Plan Liability
Threshold, (d) the withdrawal of such Person or any ERISA Affiliate of such
Person from any Plan described in Section 4063 of ERISA which may reasonably be
expected to result in any liability of such Person and/or any of its ERISA
Affiliates in excess of the Plan Liability Threshold, (e) the complete or
partial withdrawal of such Person or any ERISA Affiliate of such person from any
Multiemployer Plan which may reasonably be expected to result in any liability
of such Person and/or any of its ERISA Affiliates in excess of the Plan
Liability Threshold, (f) a Reportable Event or an event described in Section
4068(f) of ERISA which may reasonably be expected to result in any liability of
such Person and/or any of its ERISA Affiliates in excess of the Plan Liability
Threshold, and (g) any other event or condition which under ERISA or the Code
may reasonably be expected to constitute grounds for the imposition of a lien on
the property of such Person in respect of any Plan or Multiemployer Plan.
          “Plan Liability Threshold” shall mean, with respect to any Person and
its ERISA Affiliates, any liability of such Person and such ERISA Affiliates
with respect to any Plan Event which when aggregated with all other liabilities
of such Person and its ERISA Affiliates incurred as a result of any other Plan
Events during the immediately preceding twelve month period, plus any unpaid
liabilities of such Person and its ERISA Affiliates arising as a result of any
Plan Events occurring at any other time, exceeds $1,000,000.
          “Power of Attorney” shall mean an irrevocable power of attorney
executed by a Claimant in favor of the Seller or any other Person with full
power of substitution (which Person has irrevocably appointed the Seller as its
substitute), in each case, with full power of substitution at the election of
the Seller, pursuant to a Settlement Purchase Agreement, authorizing the Seller
(or any such substitute therefor) to act for and on behalf of the Claimant in
connection with the enforcement of such Claimant’s Receivable.
          “Purchase” means, on the Closing Date or any Purchase Date, as
applicable, the sale, assignment, contribution, transfer and/or other conveyance
of any Receivable and all Related Assets related thereto from the Seller to the
Purchaser for which the Purchase Price has not been previously paid (and in
respect of which any Adjusted Holdback Amount has not been previously remitted
by the Purchaser to the Seller) and which have not previously been sold,
assigned, contributed, transferred or otherwise conveyed to the Purchaser by the
Seller, in either

7



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
case, in accordance with the terms of Sections 2.01 and 2.02 hereof; and
“Purchased” means the past tense of Purchase.
          “Purchase Commitment Termination Date” means the earliest to occur of:
(i) the date on which the Purchaser has purchased an aggregate amount of
Receivables under this Agreement having an aggregate Purchase Price equal to the
Maximum Purchase Amount (ii) the date which is twelve (12) months following the
Closing Date and (iii) the occurrence of an Event of Default.
          “Purchase Date” shall mean each date on which a Purchase is to occur,
which shall initially be April 28, 2011 and subsequently every other Thursday
(or the next succeeding Business Day if such Thursday is not a Business Day)
occurring prior to the end of the Purchase Commitment Termination Date (e.g.,
May 12, 2011, May 26, 2011, etc...), or any other date agreed to between the
parties in accordance with Section 2.02(a) as the date on which a Purchase will
occur.
          “Purchase Price” means, with respect to any Receivable, the sum of
(i) the Cash Purchase Price and (ii) any portion thereof contributed to the
capital of the Purchaser in accordance with the terms of this Agreement.
          “Purchase Termination Date” means the earliest to occur of (i) the
date upon which the ability of the Seller to permit Purchases hereunder has been
terminated (and cannot be reinstated) pursuant to Section 2.01(c) and (ii) the
Purchase Commitment Termination Date.
          “Ramp Up Period” shall mean the period commencing on the Closing Date
and ending the day after the Purchase Date on which the Aggregate Discounted
Receivables Balance equals or exceeds $[*].
          “Receivable” shall mean, all rights (i) to certain Scheduled Payments
(or portions thereof) due or to become due in connection with a Settlement
Agreement, contingent and absolute and (ii) all other rights (but not
obligations or liabilities), in any case which are purchased by the Seller from
a Claimant pursuant to a Settlement Purchase Agreement, including, without
limitation, all rights to receive such periodic Scheduled Payments from any
Obligor (or its assignee) and all rights to receive any payments under any
Settlement Annuity Contract purchased by any Obligor (or its assignee) to fund
its payment obligations under such Settlement Agreement, whether such Scheduled
Payments (or such portions thereof) constitute accounts, general intangibles
(including, without limitation, payment intangibles), investment property,
intangible or tangible chattel paper (including, without limitation, electronic
chattel paper), instruments, documents, securities, cash, supporting
obligations, or any other kind of property. Notwithstanding the foregoing, the
term “Receivable” shall not include any Scheduled Payments due prior to the
applicable Cut-Off Date for such Receivable.
          “Records” means, with respect to any Receivable, all documents, books,
records and other information pertaining to such Receivable, any Related Assets
and the related Claimant, including, without limitation, each of the following
related documents: (i) an executed photocopy of the related Settlement Purchase
Agreement, together with all documents required to be delivered by the Claimant
or any other Person to the Seller pursuant thereto in connection

8



--------------------------------------------------------------------------------



 



with the sale and assignment of such Receivable, (ii) a copy of the related
Settlement Agreement and any other related contracts or alternatively, a
benefits letter from the Obligor or Settlement Annuity Provider, (iii) any
applicable powers of attorney (and any related documents used to create such
powers) that were used to execute documents on behalf of the Claimant, (iv)
copies of applicable notices, agreements, instruments and documents required to
be obtained under the applicable state transfer statutes, including rate
disclosure statements, (v) except to the extent dependent on the performance of
the Purchaser, from and after the sale of such Receivable, evidence that Seller
has fully satisfied its then current payment obligations under the related
Settlement Purchase Agreement, (vi) personal information of the Claimant,
(including, as applicable, copies of marital status confirmation and related
documents such as divorce decrees and property settlements, probate documents
(if the Claimant is an heir) to establish title and authority to sell the
Scheduled Payments, government issued photo identification (to confirm identity)
and the Claimant’s credit report), (vii) a copy (or electronic copy) of the
related Transfer Order, (viii) a copy (or electronic copy) of the notice from
the Seller to the related Obligor and the Settlement Annuity Provider of the
assignment of such Receivable, required in connection with the assignment
thereof; (ix) a copy (or electronic copy) of UCC, tax and judgment lien searches
against the Claimant; (x) a copy of any acknowledgment (if any), from the
related Obligor or Settlement Annuity Provider of the Transfer Order’s
instructions to direct Scheduled Payments to be made to the Lockbox (to be
provided within ten (10) days of receipt by the Seller) in the name of the
Purchaser, as well as evidence that the Seller has instructed such Obligor or
Settlement Annuity Provider to remit all Scheduled Payments in respect of such
Receivable to the Lockbox, (xi) court stipulation (if any), from an Obligor or
Settlement Annuity Provider that it will abide by the terms of the Transfer
Order, (xii) the related Medical Underwriting Report from an Approved Medical
Underwriter, (xiii) a copy of the Medical Questionnaire and (xiv) any related
computer tapes, data discs, punch cards and related property and rights.
          “Related Assets” means, with respect to any Receivable, (i) any
Related Property, and (ii) all Collections with respect to such Receivables and
any other proceeds of such Receivables received on or after the applicable
Cut-Off Date (except to the extent such Collections and other proceeds relate to
Scheduled Payments due prior to such Cut-Off Date).
          “Related Property” means, with respect to any Receivable, all of the
Seller’s rights, title, interests, remedies, powers and privileges (a) under the
Settlement Purchase Agreement pursuant to which such Receivable was purchased by
the Seller and the related Power of Attorney (if any), (b) to and in all
security interests or other Liens and property subject thereto from time to time
securing payment of such Receivable, if any, whether pursuant to the Settlement
Purchase Agreement related to such Receivable or otherwise, (c) under the
Servicing Agreement, (d) to and in all Lockbox Accounts, related lock-boxes and
other bank accounts, in each case, into which any Collections are deposited or
concentrated; all monies and other items of payment therein (but only to the
extent relating to the Receivables); and Permitted Investments purchased with
any of the foregoing funds and any investment income thereon, (e) under any
interest rate hedging instruments or agreements entered into by the Seller in
respect of any such Receivable, (f) under any other agreements or arrangements
of whatever character (including guaranties, letters of credit, annuity
contracts or other credit support) from time to time supporting or securing
payment of such Receivable whether pursuant to any related Settlement Agreement,
Assignment, Settlement Annuity Contract, Settlement Purchase

9



--------------------------------------------------------------------------------



 



Agreement or any other agreement related to such Receivable, (g) to and in all
Records and all other instruments and rights relating to such Receivable and
(h) to and in all products and proceeds of any of the foregoing.
          “Reportable Event” shall mean any of the events set forth in
Section 4043 of ERISA.
          “Requirements of Law” shall mean any law, treaty, rule or regulation,
or final determination of an arbitrator or Governmental Authority, and, when
used with respect to any Person, the certificate of incorporation and by-laws or
other organizational or governing documents of such Person.
          “S&P” means Standard & Poor’s Corporation, Standard & Poor’s Rating
Services, a Standard & Poor’s Financial Services LLC business, or any Affiliate.
          “Scheduled Payments” shall mean, with respect to a Settlement
Agreement, all payments from time to time required to be paid by an Obligor
pursuant to the terms of such Settlement Agreement and required to be paid by
the related Settlement Annuity Provider pursuant to the related Settlement
Annuity Contract.
          “Servicing Agreement” shall have the meaning assigned thereto in the
Trust Agreement.
          “Settlement Agreement” shall mean an agreement entered into by a
Claimant and a counterparty evidencing, among other things, the right of such
Claimant to receive payments in connection with a Structured Settlement from the
counterparty thereunder.
          “Settlement Annuity Contract” shall mean an annuity contract issued by
a Settlement Annuity Provider to fund the obligations of an Obligor under a
Settlement Agreement.
          “Settlement Annuity Provider” means, with respect to any Structured
Settlement and a related Settlement Annuity Contract, the insurance company that
issued and is obligated under such Settlement Annuity Contract.
          “Settlement Purchase Agreement” means shall mean an sale agreement
substantially in the form of Exhibit “B” pursuant to which a Claimant sells,
assigns and conveys to the Originator all or a portion of such Claimant’s right,
title and interest in certain payments which the Claimant is to receive under a
Settlement Agreement.
          “Split Payment” shall mean, with respect to any Settlement Purchase
Agreement pursuant to which the Claimant has reserved an interest (which
interest shall solely be in the form of an independent claim against the Seller
for payment to such Person of certain amounts upon, and to the extent of,
receipt by the Seller of the Scheduled Payments sold (or portions of which have
been sold) by the Claimant to the Seller pursuant to such Settlement Purchase
Agreement), the amount of each such payment obligation so reserved and payable
by the Seller to such Claimant from time to time pursuant to (and in accordance
with) such Settlement Purchase Agreement.

10



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          “Stressed Discount Rate” means the sum of [*].
          “Stressed Mortality Rating” means with respect to each Claimant, the
sum of (i) the Mortality Rating for such Claimant and (ii) the Mortality Stress
Factor.
          “Stressed Survival Probability” means the probability that a Claimant
related to a Life Contingent Structured Settlement will be alive on the date on
which a Scheduled Payment is due as determined by the related Stressed Mortality
Rating and Mortality Table.
          “Structured Settlement” shall mean an arrangement satisfying all
applicable requirements of Section 5891 of the Internal Revenue Code in which
periodic payments are disbursed over a specified period of time as compensation
for an injury, damage or other claim settlement.
          “Survival Probability” means the probability that a Claimant related
to a Life Contingent Structured Settlement will be alive on the date on which a
periodic payment is due as determined by the related Mortality Rating and
Mortality Table.
          “Tobacco Use Receivable” means a Receivable for which the related
Claimant has represented to Seller in writing that he or she currently uses, or
has used in the last 12 months, tobacco products.
     “Term Certain Periodic Payments” shall mean, with respect to any
Receivable, the Scheduled Payments that the Obligor (and the applicable
Settlement Annuity Provider that issued a Settlement Annuity Contract to fund
such payment obligations related to such Receivable) is obligated to disburse,
irrespective of the death of the respective Claimant.
          “Termination Date” means that date following the Purchase Termination
Date upon which the Aggregate Discounted Receivables Balance of the Receivables
transferred to the Purchaser hereunder has been reduced to zero.
          “Transfer Order” shall mean a final written order of a court of
competent jurisdiction which order shall (i) evidence such court’s approval of a
transfer of some or all of a Claimant’s rights to a Receivable to the Seller
which transfer has been made in accordance with such state’s Transfer Statute,
which order is binding with respect to such Claimant and each of the parties
required to be notified under such state’s Transfer Statute, and (ii) direct the
related Obligor and/or Settlement Annuity Provider, as applicable (and any
assignees thereof), to remit all payments in respect of such Receivable to the
order of the Purchaser at the Lockbox Account.
          “Transfer Report” means a report in the form attached hereto as
Exhibit A, to be delivered by the Seller to the Purchaser and the Master
Servicer with respect to a Purchase Date in accordance with Section 2.01(a),
setting forth with respect to each Receivable to be Purchased:
               (a) the file number by which the Seller can identify the
Claimant;
               (b) the Mortality Rating for each Claimant;

11



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
               (c) the nominal values and dates of the assigned Scheduled
Payments;
               (d) the Discounted Receivables Balance;
               (e) the Mortality Stressed Receivables Balance;
               (f) the Obligor and the Settlement Annuity Provider and their
credit ratings, if any, with (i) S&P and (ii) Moody’s;
               (g) the Discount Rate;
               (h) Gender of Claimant;
               (i) Tobacco Use (yes or no);
               (j) Date of Birth of Claimant;
               (k) State where Transfer Order issued;
               (l) Highly Mortality Sensitive Receivable (yes or no)
               (m) the Cash Purchase Price; and
               (n) and the Non-Adjusted Holdback Amount thereof.
          “Transfer Statute” shall mean any statute which has been enacted in
any state, as such statute shall be amended from time to time, and which
authorizes, subject to compliance therewith, the transfer of a Structured
Settlement (or a portion thereof) by the original payee thereunder to a
transferee.
          “Transferred Assets” shall have the meaning specified in the Recitals
to this Agreement.
          “Trust Agreement” means that certain Trust Agreement by and between
the Purchaser, as depositor and Wilmington Trust Company, as trustee, dated
April __, 2011, relating to Structured Settlement Trust 2011-A.
          “Trustee Fee Rate” means [*]%.
          “UCC” means the Uniform Commercial Code as in effect in the State of
Georgia.
          SECTION 1.02. Accounting Terms. Under this Agreement, all accounting
terms not specifically defined herein shall be interpreted, all accounting
determinations made, and all financial statements prepared, in accordance with
GAAP.
          SECTION 1.03. Other Terms. All other undefined terms contained in this
Agreement shall, unless the context indicates otherwise, have the meanings
indicated in the Trust Agreement, or if not provided therein, as provided for by
the UCC to the extent the same are used or defined therein. The words “herein,”
“hereof,” and “hereunder” and other words of

12



--------------------------------------------------------------------------------



 



similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended or supplemented
and not to any particular section, subsection, or clause contained in this
Agreement, and all references to Sections, Exhibits and Schedules shall mean,
unless the context clearly indicates otherwise, the Sections hereof and the
Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Terms used herein in the
singular also include the plural, and vice versa, whenever appropriate in the
context in which such terms are used and the term “including” means “including
without limitation.”
          SECTION 1.04. Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”, and the word “within” means “from and excluding a
specified date and to and including a later specified date”.
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
          SECTION 2.01. Purchases of Receivables; Agreement to Purchase
          (a) Subject to the terms and conditions hereinafter set forth
(including the conditions set forth in Article III), in respect of each Purchase
Date for which a Transfer Report has been timely delivered and accepted in
accordance with Section 2.02(a), the Purchaser shall purchase from the Seller,
and the Seller shall sell, transfer, assign and otherwise convey to the
Purchaser all of the Seller’s right, title and interest in the Receivables
described in such Transfer Reports, together with all of the Related Assets
relating to such Receivables. On each such Purchase Date, the Purchaser shall
pay the Purchase Price to the Seller, by no later than 5:00 p.m. (New York time)
in the manner set forth under Section 2.02. To the extent that Receivables with
one or more Term Certain Periodic Payments are sold to the Purchaser hereunder,
the Purchaser (or the Master Servicer on its behalf) shall promptly remit funds
equivalent to the amount of such Term Certain Periodic Payments (as determined
by the Master Servicer under the Servicing Agreement), to the extent actually
received by the Purchaser, to the Seller.
          (b) It is the intention of the parties hereto that each Purchase of
Receivables made hereunder shall constitute a “sale” from the Seller to the
Purchaser and each contribution of Receivables made hereunder shall constitute
an absolute assignment or transfer from the Seller to the Purchaser, in each
case, under applicable laws and regulations, which sales or absolute transfers
are, in each case, absolute and irrevocable and provide the Purchaser with all
indicia and rights of ownership of the Receivables and Related Assets. Neither
the Seller nor the Purchaser intends the transactions contemplated hereunder to
be, or for any purpose to be characterized as, loans from the Purchaser to the
Seller secured by such property. Except for certain indemnities pursuant to
Section 7.01, each sale or contribution of Receivables and Related Assets by the
Seller to the Purchaser is made without recourse to the Seller; provided,
however, that (i) the Seller shall be liable to the Purchaser for all
representations, warranties and covenants made by the Seller pursuant to the
terms of this Agreement (including, without

13



--------------------------------------------------------------------------------



 



limitation, the repurchase obligation described in Section 5.01(m)), and
(ii) such sale or absolute transfer does not constitute and is not intended to
result in an assumption by the Purchaser or any assignee thereof of any
obligation of the Seller or any other person to any Claimant, Obligor,
Settlement Annuity Provider or any other Person in connection with the
Receivables, Related Assets or the related Settlement Purchase Agreements, or
any other obligations of the Seller thereunder or in connection therewith, other
than to return (or provide for the return of) any Scheduled Payments (or any
portion thereof) not covered under the Settlement Purchase Agreement and not
sold or transferred to the Purchaser hereunder back to such Claimant (it being
understood and agreed that the Master Servicer shall remit or cause to be
remitted all amounts in respect of Split Payments in accordance with the
Servicing Agreement). In view of the intention of the parties hereto that the
Purchases of Receivables and Related Assets made hereunder shall constitute
sales or absolute transfers of such Receivables and such Related Assets rather
than a loan secured by such Receivables and Related Assets, the Seller agrees to
note in its books and records that such Receivables and Related Assets have been
sold or transferred to the Purchaser and to respond to any inquiries made by
third parties as to the ownership of such Receivables and Related Assets so sold
or transferred that such Receivables and Related Assets have been sold or
transferred to the Purchaser.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, the Purchaser shall not Purchase from the Seller nor shall the Seller
sell or contribute to the Purchaser any Receivable from and after the time of
any bankruptcy filing by or against the Seller or the Purchaser; provided,
however, that should any such bankruptcy or insolvency proceeding instituted
against the Seller (as distinguished from by the Seller) be withdrawn or
dismissed, then the Purchaser shall be entitled to resume purchasing Receivables
and Related Assets from the Seller after the withdrawal or dismissal of such
filing or proceeding.
          (d) If, notwithstanding the provisions of Section 2.01(b), a court of
competent jurisdiction were to hold that any Purchase of Receivables and Related
Assets hereunder does not constitute a valid sale or transfer of the affected
Receivables and Related Assets as set forth above but instead constitutes a loan
in the amount of the Purchase Price plus the amount of the Non-Adjusted Holdback
Amount or otherwise of such Receivables (together with interest thereon to be
computed at an interest rate consistent with the economic terms of this
Agreement), then this Agreement shall be deemed a present grant of a security
interest (within the meaning of Articles 8 and 9 of the UCC as in effect in all
applicable jurisdictions) in favor of the Purchaser in all of the Seller’s
rights, title and interest in, to and under the Transferred Assets effective
upon each such Purchase, and the Seller hereby grants such a security interest
to the Purchaser in the Transferred Assets which are the subject of such
Purchase, and this Agreement shall constitute a security agreement within the
meaning of Article 8 and Article 9 of the UCC of all applicable jurisdictions.
          SECTION 2.02. Payment for the Purchases (a) Not less than two
(2) Business Days prior to each Purchase Date on which the Seller intends to
sell Receivables (and Related Assets) to the Purchaser hereunder, the Seller
shall deliver to the Purchaser and the Master Servicer a Transfer Report with
respect to such Receivables. Upon receiving approval of one or more Receivables
listed on the Transfer Report from the Master Servicer, the Purchaser shall
signify its acceptance thereof by signing such Transfer Report and returning a
copy, marked as accepted with respect to the Receivable or Receivables approved
by the Master Servicer, to the

14



--------------------------------------------------------------------------------



 



Seller on such date, together with payment in cash (subject to Section 2.02(b))
of the Cash Purchase Price for such Receivables (being the sum of the Cash
Purchase Prices for each such Receivable), by no later than 5:00 p.m. (New York
time) on such Purchase Date. In addition, the Purchaser or the Master Servicer
may request of the Seller, and the Seller shall deliver, on or before the
applicable Purchase Date such approvals, information, reports or documents as
the Purchaser or Master Servicer may reasonably request. To the extent that the
Purchaser or Master Servicer reasonably disputes any of the information in such
Transfer Report with respect to any Receivable described therein, the Seller and
the Purchaser or Master Servicer (as applicable) shall reconcile such report as
promptly as possible and if unable to reconcile and agree on the content of such
report prior to 4:30 p.m. (New York time) on the applicable Purchase Date, the
Seller shall exclude from the final Transfer Report on such Purchase Date any
Receivable subject to such dispute until such report is acceptable to both the
Purchaser and the Master Servicer (and such excluded Receivables shall be deemed
not sold on such date).
          (b) On each Purchase Date, to the extent that the Purchaser does not
pay the full Purchase Price in cash, a portion of the Receivables and Related
Assets being Purchased on that date (equal to the aggregate Purchase Price less
the aggregate Cash Purchase Price) shall be deemed contributed to the capital of
the Purchaser by the Seller, and the Purchaser shall increase the Seller’s
aggregate investment in the Purchaser accordingly in accordance with Georgia
law. With respect to any Receivable to be transferred hereunder, on the Closing
Date or any Purchase Date, the Purchaser may not purchase such Receivable unless
it pays to the Seller an amount, in cash, that is at least equal to the Cash
Purchase Price in respect of such Receivable.
          (c) If any Initial Scheduled Payment with respect to a Purchased
Receivable constituting a Holdback Receivable is remitted to the Lockbox Account
or the Payment Account by the third Business Day following the due date therefor
(the “Holdback Cut-Off Date”), the Purchaser agrees to pay to the Seller the
Adjusted Holdback Amount therefor by not later than 5:00 p.m. (New York time) on
the second Business Day following the Holdback Cut-Off Date. For the avoidance
of doubt, any Adjusted Holdback Amount remitted by the Purchaser to the Seller
on a Holdback Receivable pursuant to the previous sentence shall not include any
portion of the Holdback Funds that have not yet been received in the Lockbox
Account or the Payment Account by the third Business Day following the related
Holdback Cut-Off Date. If none of the Initial Scheduled Payments with respect to
a Purchased Receivable constituting a Holdback Receivable are remitted to the
Lockbox Account or the Payment Account by the last of the Holdback Cut-Off Dates
in respect thereof, the Purchaser shall have no obligation to pay the Seller any
portion of the Non-Adjusted Holdback Amount therefor; provided, however, that if
subsequent to the Holdback Cut-Off Date with respect to any Initial Scheduled
Payment (other than the last Initial Scheduled Payment) the Purchaser receives
such Initial Scheduled Payment, the Purchaser hereby agrees to remit (or to
cause its duly authorized designee to remit) such Initial Scheduled Payment to
the Seller.
          SECTION 2.03. Payments and Computations, Etc. All amounts to be paid
by the Seller to the Purchaser hereunder shall be paid in accordance with the
terms hereof no later than 1:00 P.M. (New York time) on the day when due in
Dollars in immediately available funds to the Lockbox Account or the Payment
Account. All amounts to be paid by the Purchaser to the Seller hereunder shall
be paid in accordance with the terms hereof no later than 5:00 P.M. (New York
time) on the day when due to such account as may be specified therefor by the
Seller from

15



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
time to time by notice to the Purchaser. Payments received by the Purchaser or
the Seller after such times shall be deemed to have been received on the next
Business Day. In the event that any payment becomes due on a day which is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. The Seller shall, to the extent permitted by law, pay to the Purchaser, on
demand, interest on all amounts not paid when due hereunder at 2% per annum
above the per annum rate designated by J.P. Morgan Chase & Co. as its “prime
rate” for commercial borrowers (such rate not necessarily being the lowest rate
offered by such bank) as in effect on the date such payment was due; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.
          SECTION 2.04. Transfer of Records to the Purchaser. (a) In connection
with the Purchases of Receivables hereunder, the Seller hereby sells, transfers,
assigns and otherwise conveys to the Purchaser all of the Seller’s right and
title to and interest in the Records relating to all Transferred Assets, without
the need for any further documentation in connection with any Purchase.
          (b) The Seller shall deliver electronic copies of all Applicable
Records relating to Receivables to be transferred hereunder to Purchaser (and/or
the Master Servicer on its behalf) via secure FTP site within two (2) Business
days of the date on which such Receivables are scheduled to be transferred.
Within two (2) Business Days following each Purchase Date, the Seller shall
deliver to the Back-Up Servicer all Records relating to Receivables transferred
to the Purchaser on such Purchase Date, to be held by the Back-Up Servicer
pursuant to the terms and provisions of the Back-Up Servicing Agreement.
          (c) The Seller take such commercially reasonable action as is
requested by the Purchaser (or its assignees) or the Master Servicer, from time
to time hereafter, that may be necessary or appropriate to ensure that the
Purchaser (and its assignees) has an enforceable ownership or security interest,
as applicable, in all of the Transferred Assets purchased from the Seller
hereunder.
          SECTION 2.05. Concentration Limits.
          (a) Following the Ramp Up Period, the Seller shall not list any
Receivables on a Transfer Report which would cause the Discounted Receivable
Balance of all Receivables owned by the Purchaser following the related Purchase
Date and payable by (i) more than two Obligors or more than two Settlement
Annuity Providers to exceed [*]% and (ii) any single Obligor or any single
Settlement Annuity Provider (excluding from consideration for this purpose the
two Obligors and Settlement Annuity Providers obligated under Receivables
comprising the two largest portions of the Aggregate Discounted Receivables
Balance following the related Purchase Date) to exceed [*]%, in each case, of
the Aggregate Discounted Receivables Balance of all Receivables owned by the
Purchaser following the related Purchase Date.
          (b) Following the Ramp Up Period, the Seller shall not list any
Receivables on a Transfer Report which would cause the Discounted Receivable
Balance of all Receivables

16



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
owned by the Purchaser following the related Purchase Date with Transfer Orders
issued by courts located in any single state to exceed [*]% of the Aggregate
Discounted Receivables Balance of all Receivables owned by the Purchaser
following the related Purchase Date.
          (c) Following the Ramp Up Period, the Seller shall not list any
Receivables on a Transfer Report which would cause the Discounted Receivable
Balance of all Highly Mortality Sensitive Receivables owned by the Purchaser
following the related Purchase Date to exceed [*]% of the Aggregate Discounted
Receivables Balance of all Receivables owned by the Purchaser following such
Purchase Date.
          (d) Following the Ramp Up Period, the Seller shall not list any
Receivables on a Transfer Report which would cause the Discounted Receivable
Balance of all Tobacco Use Receivables owned by the Purchaser following the
related Purchase Date to exceed [*]% of the Aggregate Discounted Receivables
Balance of all Receivables owned by the Purchaser following the related Purchase
Date.
ARTICLE III
CONDITIONS PRECEDENT
          SECTION 3.01. Conditions Precedent to Agreement. The effectiveness of
this Agreement and any obligations of the Purchaser hereunder is subject to each
of the following conditions precedent being satisfied in all material respects
(as determined by the Purchaser in its reasonable discretion):
          (a) the conditions precedent to the execution, delivery and
effectiveness of each of the other Transaction Documents (other than a condition
precedent in any such other Transaction Document relating to the effectiveness
of this Agreement) shall have been fulfilled; and
          (b) notwithstanding the provisions of Section 4.01(d), Seller shall
have made an arrangement, satisfactory to the Purchaser, in connection with
filing and recording, at the Seller’s own expense, all UCC-1 financing
statements necessary or advisable to perfect the Purchaser’s ownership interest
in the Transferred Assets in each applicable jurisdiction.
          SECTION 3.02. Conditions Precedent to Ongoing Purchases. The
obligation of the Purchaser on each Purchase Date to accept and pay the Purchase
Price for the transfers of Receivables and Related Assets under this Agreement
is subject to the conditions precedent that as on such Purchase Date:
          (a) the representations and warranties contained in Article IV are
true and correct in all material respects;
          (b) no Event of Default shall have occurred and be continuing as of
such Closing Date or Purchase Date;
          (c) Purchaser shall have received copies of reports of a UCC lien
search conducted in the central filing office and any relevant local offices of
the Seller with respect to

17



--------------------------------------------------------------------------------



 



the Receivables reflecting the absence of Liens on the Receivables and Related
Assets, except for Permitted Liens or Liens created hereunder in favor of the
Purchaser or except for Liens as to which Purchaser has received UCC termination
statements;
          (d) the Purchase of such Receivables and Related Assets would not
cause any of the Concentration Limits listed in Section 2.05 to no longer be
satisfied; and
          (e) the Purchaser (and/or the Master Servicer on its behalf) shall
have received the Applicable Records for each Receivable (and Related Assets) to
be sold on a Purchase Date no later than two (2) Business Days prior to such
Purchase Date in accordance with Section 2.04(b), and a Transfer Report in
respect of such Receivables no later than two (2) Business Days prior to such
Purchase Date in accordance with Section 2.02(a), and determined that such
Transfer Report is not deficient in any material respect (except with respect to
any Receivables excluded under the terms of Section 2.02 hereof).
          The Seller, by executing the related Transfer Report (once approved by
the Purchaser and Master Servicer), shall be deemed to have certified, with
respect to the Receivables and Related Assets transferred on the applicable
Purchase Date, that its representations and warranties contained in Article IV
are true and correct on and as of such Purchase Date, with the same effect as
though made on and as of such day.
               SECTION 3.03. Effect of Payment of Cash Purchase Price and/or
Contribution Amount. Upon the payment of the Cash Purchase Price by the
Purchaser to the Seller for any Purchase and any associated contribution of any
Receivables and Related Assets by the Seller to the capital of the Purchaser
pursuant to Section 2.02(b), title to the Receivables and Related Assets
included in such Purchase shall vest in the Purchaser.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Seller. The Seller
hereby represents and warrants that as of the Closing Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date thereafter until the Purchase Termination Date:
          (a) Organization and Good Standing. The exact legal name of the Seller
is Washington Square Financial, LLC. The Seller is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Georgia. The Seller’s organizational identification number is 10004150.
The Seller has full power and authority to own its properties and conduct its
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement, the Settlement Purchase Agreements, and
each of the other Transaction Documents to which it is a party.
          (b) Due Qualification. The Seller is duly qualified to do business and
is in good standing as a foreign limited liability company, and has obtained all
necessary licenses and approvals, in each jurisdiction where the conduct of
business requires such licenses and approvals except where the failure to be so
qualified or obtain such licenses and approvals would

18



--------------------------------------------------------------------------------



 



not reasonably be expected to have a material adverse effect on the performance
of the Seller’s Obligations under the Transaction Documents to which it is a
party, including, without limitation, the sale or contribution, as the case may
be, of the Transferred Assets hereunder or the collectability thereof (“Material
Adverse Effect”).
          (c) Due Authorization; Conflicts. The execution, delivery and
performance by the Seller of this Agreement and each of the other Transaction
Documents to which it is a party are within the Seller’s powers, have been duly
authorized by all necessary corporate, partnership and/or limited liability
company action, and do not contravene (i) the Seller’s limited liability company
operating agreement, (ii) any law, rule, regulation, order, decree or
contractual restriction binding on, or affecting, the Seller, or (iii) any
agreement, contract, indenture, credit agreement, mortgage, or other instrument,
document or agreement to which the Seller or any of its assets are subject or by
which the Seller or any of its assets may be affected.
          (d) Consents. No authorization or approval or other action by, and no
notice to or registration of or filing with, any Governmental Authority or other
regulatory body is required to be made by the Seller for the due execution,
delivery and performance by the Seller, or to ensure the legality, validity,
binding effect or enforceability of, this Agreement, the Settlement Purchase
Agreements or any of the other Transaction Documents to which it is a party,
except for (i) the filing of UCC financing statements against the Seller in
respect of the transactions contemplated herein, all of which that need to be
filed or are advisable to be filed to perfect Purchaser’s ownership interest in
the Transferred Assets in each applicable jurisdiction (as comprised as of the
date of the making or remaking of this representation and warranty) have been so
made at the Seller’s own expense, or delivered to the Purchaser in form suitable
for filing at the Seller’s own expense, and (ii) any securities filings by
Imperial Holdings, Inc. with the United States Securities and Exchange
Commission.
          (e) Enforceability. Each of this Agreement and any of the other
Transaction Documents to which it is a party is and will be the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally or general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
          (f) Proceedings. There are no judgments or other judicial or
administrative orders outstanding against the Seller nor is there any pending
or, to the Seller’s knowledge, threatened action or proceeding affecting the
Seller before any court, governmental agency or arbitrator.
          (g) Compliance with Laws, Etc. The Seller is not in violation of
(i) any law, rule, regulation, order, writ, judgment, decree, determination or
award applicable to it or any of the Receivables or Related Assets or (ii) any
indenture, lease, loan or other agreement to which it is a party or by which it
or its assets may be bound or affected except in the case of this clause
(ii) for such violations that would not reasonably be expected to have a
Material Adverse Effect.

19



--------------------------------------------------------------------------------



 



          (h) Lockbox Banks. All action required to be taken with respect to the
Lockbox Account and the Lockbox Bank pursuant to Section 5.02(h) has been taken.
Except with respect to the Payment Account, the Lockbox Bank is the only
institutions holding any deposit accounts or servicing the Lockbox Account for
the receipt of Scheduled Payments in respect of the Receivables and Related
Assets. All Obligors and Settlement Annuity Providers have been directed and
instructed to make payments on the Receivables to the Lockbox Account and such
instructions are in full force and effect.
          (i) Locations. The principal place of business and chief executive
office of the Seller are located at 701 Park of Commerce Blvd., Ste. 301, Boca
Raton, FL 33487 and the Seller keeps all of its records relating to the
Receivables and Related Assets at such office.
          (j) Accuracy of Information. Each certificate, information, exhibit,
financial statement, document, book, record, report or disclosure furnished by
the Seller to the Purchaser or the Master Servicer is accurate in all material
respects.
          (k) Financial Statements. The financial statements required to be
delivered by the Seller pursuant to this Agreement: (i) will be as of the date
and for the periods referred to therein and be complete in all material respects
(except that unaudited financial statements shall be summary in nature and not
contain any footnotes), (ii) will present fairly the financial condition and
results of operations of the Seller, and (iii) will have been prepared in
accordance with GAAP, or regulatory accounting principles, as the case may be,
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments).
          (l) Records. The Records are complete in all material respects as of
the related Closing Date or Purchase Date and include all amendments,
supplements and modifications delivered to Seller or entered into by Seller in
respect thereof.
          (m) Investment Company Act Matters. The Seller is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act.
          (n) Title to Property. The Seller, with respect to any Receivables,
Related Assets or other Transferred Assets, immediately prior to the Purchase
thereof by the Purchaser hereunder, had good, indefeasible, and merchantable
title to and ownership of such Receivables, Related Assets or other Transferred
Assets, free and clear of all Liens except for Permitted Liens. From and after
the sale of a Receivable to Purchaser hereunder, no effective financing
statement or other instrument similar in effect covering any of the Receivables
and Related Assets or any other interest therein, naming the Seller as debtor,
is on file in any recording office except for financing statements (i) in favor
of Purchaser in accordance with this Agreement or (ii) with respect to which
UCC-3 termination statements or amendments necessary to release all Adverse
Claims of any Person in the Receivables and Related Assets granted by Purchaser
or the Seller have been filed. For the avoidance of doubt, with respect to any
Receivables and Related Assets sold on any Closing Date or Purchase Date, the
Seller shall have no right, title or interest in such Receivables and Related
Assets after such Closing Date or Purchase Date except in connection with a
repurchase thereof.

20



--------------------------------------------------------------------------------



 



          (o) Tradenames. Except for the name “Imperial Structured Settlements”,
the Seller has no tradenames, fictitious names, assumed names or “doing business
as” names and since the date of its organization and registration as a limited
liability company.
          (p) Solvency. After giving effect to each Purchase of Transferred
Assets hereunder, the Seller is and will be solvent and able to pay its debts as
they come due, and has and will have adequate capital to conduct its business.
          (q) Valid Transfer. This Agreement constitutes a valid sale, transfer
and/or assignment, to the Purchaser of all right, title and interest of the
Seller in and to the Receivables and Related Assets now or hereafter Purchased
hereunder and in and to all other Transferred Assets and the proceeds thereof
free and clear of any Lien, other than any Permitted Lien or, if a court of
competent jurisdiction were to hold that any Purchase of Receivables and Related
Assets hereunder does not constitute a valid sale or absolute transfer of the
affected Receivables and Related Assets as set forth herein but instead
constitutes a loan in the amount of the Purchase Price plus the amount of the
Non-Adjusted Holdback Amount together with interest thereon to be computed at an
interest rate consistent with the economic terms of this Agreement or otherwise
of such Receivables and Related Assets, constitutes a valid grant to the
Purchaser of a “security interest” (as defined in the UCC of the jurisdiction
the law of which governs the perfection of the interest in the Transferred
Assets created hereunder) in accordance with Section 2.01(d), which is and shall
be a first priority (subject to Permitted Liens) perfected security interest to
secure such loan in the amount of the Purchase Price plus the amount of the
Non-Adjusted Holdback Amount (together with interest thereon to be computed at
an interest rate consistent with the economic terms of this Agreement), free and
clear of any Lien (other than any Permitted Lien) in all right, title and
interest of the Seller in and to the Receivables and Related Assets now or
hereafter Purchased by the Purchaser pursuant hereto and in and to all other
Transferred Assets and the proceeds thereof which will be enforceable by the
Purchaser (and its assignees or pledgees) upon such creation of such security
interest.
          (r) Nature of Purchases. The Purchaser has given reasonably equivalent
value to the Seller in consideration for each Purchase by the Purchaser from the
Seller of the Receivables and Related Assets pursuant hereto, and no such
transfer has been made for or on account of an antecedent debt owed by the
Seller to the Purchaser.
          (s) Licenses. The Seller has complied in all respects with all
registration and licensing requirements in each jurisdiction in which it is
required to be specially registered or licensed as a purchaser of Receivables,
except where the failure to obtain or possess such registration or licensure
will not have a Material Adverse Effect on the Purchased Receivables or the
performance of the Seller’s obligations under this Agreement.
          (t) ERISA Matters. Except as set forth on Schedule II, neither the
Seller nor any of its ERISA Affiliates has maintained or participated in any
Plan or Multiemployer Plan during the past six (6) years. With respect to any
such Plan and/or Multiemployer Plan, (i) such Plan and/or Multiemployer Plan
complied and complies in all material respects with all applicable Requirements
of Law, (ii) no Reportable Event has occurred with respect to any such Plan
and/or Multiemployer Plan, (iii) no such Plan or Multiemployer Plan has been
terminated, and (iv) no funding deficiency has occurred in respect of any such
Plan or Multiemployer Plan, except, in

21



--------------------------------------------------------------------------------



 



each case, where the occurrence of any of the foregoing could not be reasonably
expected to result in liability to the Purchaser in excess of the Plan Liability
Threshold or result in a Lien against the Transferred Assets (or any portion
thereof). With respect to any such Plan or Multiemployer Plan that is intended
to qualify for special tax treatment under Sections 401(a) or 403(a) of the
Internal Revenue Code, such Plan or Multiemployer Plan is in compliance with the
applicable requirements of the Internal Revenue Code for such qualifications.
          (u) Policies and Procedures. No change has been made to the Credit
Policy Manual, except any such change which would not result in the Seller being
in breach of Section 5.02(c).
          (v) Origination and Servicing Policies. On and prior to any Purchase
Date, with respect to any Receivables and Related Assets which were Purchased on
such Purchase Date, the Seller is in compliance with its Credit Policy Manual.
After any Purchase Date, with respect to any Receivables and Related Assets that
were Purchased on such Purchase Date, the Seller shall have no authority with
respect to the collection, amendment, modification, adjustment, extension or
cancellation of such Receivable or Related Asset.
          (w) Tax Status; Sale Treatment. The Seller has (i) filed all tax
returns (federal, state and local) required to be filed relating to the
Receivables and Related Assets, (ii) paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges (except for
taxes, assessments or other governmental charges that are being contested in
good faith by the Seller through appropriate proceedings and with respect to
which adequate reserves have been maintained in accordance with GAAP) relating
to the Receivables and Related Assets, and (iii) accounted for each sale and
contribution of Receivables and Related Assets hereunder in its books and
financial statements as sales, consistent with GAAP.
          (x) No Claim or Interest. Neither the Seller nor any Person claiming
through or under the Seller has any claim to or interest in the Lockbox Account
or the Payment Account.
          SECTION 4.02. Representations and Warranties of the Seller Relating to
the Receivables and Related Assets. The Seller hereby represents and warrants to
the Purchaser as of the Closing Date and on each Purchase Date that:
          (a) Eligibility. Each Receivable to be Purchased by the Purchaser
pursuant hereto is an Eligible Receivable on the Closing Date or applicable
Purchase Date.
          (b) Scheduled Payments. From and after the Closing Date, the Credit
Policy Manual shall provide that, upon the receipt of payment of less than the
full amount of any Scheduled Payment in respect of any Receivable in respect of
which there is a concurrent obligation of the Seller to remit a Split Payment to
the Claimant thereon, such Scheduled Payment shall be remitted to the Seller and
the Claimant pro rata based on the relative percentages of the full amount of
such Scheduled Payment which each would be entitled to receive (had the full
payment been received) in accordance with the terms of the applicable Settlement
Purchase Agreement.

22



--------------------------------------------------------------------------------



 



          (c) No Adverse Selection. The Receivables sold under this Agreement
have not been selected based on the credit quality of the relevant Settlement
Annuity Provider or Obligor, as applicable, the likelihood of payment of such
Receivable or on any other adverse selection criteria.
          (d) Judgment and Tax Liens. No Receivable will be subject to a
judgment or tax Lien that has priority to the Purchaser’s interest in such
Receivable other than a Permitted Lien.
          (e) Letter to Settlement Annuity Provider and Obligor. With respect to
each Receivable, the Seller has delivered a copy of the Transfer Order to the
related Settlement Annuity Provider and related Obligor, in each case directing
such Settlement Annuity Provider or Obligor (as applicable) to make all
Scheduled Payments with respect to such Receivable to the order of the Purchaser
at the Lockbox Account.
          SECTION 4.03. Representations and Warranties of the Purchaser. The
Purchaser represents and warrants that as of the Closing Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date:
          (a) Corporate Existence and Power. The exact legal name of the
Purchaser is Contingent Settlements I, LLC. The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
Georgia. The Purchaser’s organizational identification number is 10079624. The
Purchaser has full power and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is now conducted. The Purchaser is duly qualified to do business
in, and is in good standing in, every other jurisdiction in which the nature of
its business requires it to be so qualified.
          (b) Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Purchaser of this Agreement and the
other Transaction Documents to which it is a party (i) are within the
Purchaser’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, (iii) require no action by or in
respect of, or filing with, any Governmental Authority or official thereof, and
(iv) do not contravene, or constitute a default under, any provision of
applicable law, rule or regulation or of the Purchaser’s organizational
documents or of any agreement, judgment, injunction, order, writ, decree or
other instrument binding upon the Purchaser.
          (c) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of the Purchaser, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally or general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law).
          SECTION 4.04. Survival of Representations and Warranties. The
representations and warranties made pursuant to this Article IV on the date of
any Purchase shall survive such Purchase and the termination of this Agreement.

23



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL COVENANTS OF THE SELLER
          SECTION 5.01. Affirmative Covenants of the Seller. At all times from
the date hereof to the Termination Date, unless the Purchaser shall otherwise
consent in writing:
          (a) Compliance with Law. The Seller will comply in all material
respects with all Requirements of Law applicable to the Transferred Assets.
          (b) Preservation of Existence. The Seller will preserve and maintain
its existence, rights, franchises and privileges as a limited liability company
in the jurisdiction of its organization, and qualify and remain qualified in
good standing as a foreign business entity in each jurisdiction where the
conduct of such business requires such qualification except for such failures
that would not reasonably be expected to have a Material Adverse Effect.
          (c) Inspection of Books and Records. The Purchaser, its assigns (or
designated representative thereof) and independent accountants appointed by, or
other agents of, any of the foregoing, shall have the right, upon reasonable
prior written notice to the Seller, to visit the Seller, to (i) discuss the
affairs, finances and accounts of the Seller with, and to be advised as to the
same by, its officers, and (ii) examine the books of account and records of the
Seller, and to make or be provided with copies and extracts therefrom, all at
such reasonable times and intervals and to such reasonable extent during regular
business hours as the Purchaser, its assigns (or designated representatives) or
such accountants or agents appointed by any of the foregoing, as applicable, may
desire. Seller shall pay for one (1) such inspection during each calendar year;
provided, that if an Event of Default has occurred, Seller shall pay for any
related inspections; provided further, that Seller shall have no obligation to
(x) pay for any inspections occurring more than five (5) years after the Closing
Date and (y) pay more than $7,500 per calendar year for such inspection(s).
          (d) Keeping of Records and Books of Account. The Seller itself or
through its agents will (i) keep proper books of record and account, which shall
be maintained or caused to be maintained by the Seller and shall be separate and
apart from those of any Affiliate of the Seller, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Seller in accordance with GAAP consistently applied, and (ii) maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Receivables and
Related Assets in the event of the destruction of the originals thereof) and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of all
Collections of and adjustments to each existing Receivable).
          (e) Location of Records. The Seller will keep at its principal place
of business, chief executive office and the office where it keeps the books,
records and documents regarding the Transferred Assets at the address of the
Seller referred to in Section 4.01(i), or in each case, upon satisfaction of the
conditions set forth in Section 5.02(f), at any other location within the United
States.

24



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          (f) Settlement Purchase Agreements. The Seller will at its expense,
timely perform and comply with all provisions, covenants and other promises
required to be observed by the Seller under each Settlement Purchase Agreement,
maintain each Settlement Purchase Agreement in full force and effect, enforce
each Settlement Purchase Agreement in accordance with its respective terms, and,
at the request of the Purchaser or any of its assigns or the Master Servicer,
make to the Claimant such reasonable demands and requests for information and
reports or for action as such Person may request to the extent that the Seller
is entitled to do the same thereunder; it being agreed however that with respect
to the obligations of the Seller to remit Split Payments to the Claimant
pursuant to the Settlement Purchase Agreements relating to the Transferred
Assets, such obligation shall hereafter be performed by the Master Servicer.
          (g) Payment of Taxes, Etc. The Seller will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon it in respect
of the Transferred Assets, or in respect of its income or profits therefrom, and
any and all claims of any kind (including, without limitation, claims for labor,
materials and supplies) in respect of the Transferred Assets, except where such
tax, assessment, charge or levy is being contested in good faith and by proper
proceedings.
          (h) Collections. In the event that the Seller or any of the Seller’s
Affiliates (other than the Purchaser or any of its assigns) receives any
Collections, the Seller agrees to hold, or cause such Affiliate to hold, all
such Collections in trust and to deposit such Collections as soon as
practicable, but in no event later than two (2) Business Days after its receipt
thereof, to (i) the Lockbox Account or (ii) to the Payment Account.
          (i) Fidelity Insurance. The Seller shall maintain, at its own expense,
a fidelity insurance policy, with broad coverage with responsible companies on
all officers, employees or other persons acting on behalf of the Seller in any
capacity with regard to the Receivables and Related Assets in handling documents
and papers related thereto. Any such fidelity insurance shall protect and insure
the Seller against losses, including forgery, theft, embezzlement, and fraud,
and shall be maintained in an amount of at least $[*] or such lower amount as
the Purchaser or any of its assigns may in their commercially reasonable credit
judgment designate to the Seller from time to time. No provision of this
Section 5.01(i) requiring such fidelity insurance shall diminish or relieve the
Seller from its duties and obligations as set forth in this Agreement or any of
the other Transaction Documents. The Seller shall be deemed to have complied
with this provision if one of its Affiliates has such fidelity policy coverage
and, by the terms of such fidelity policy, the coverage afforded thereunder
extends to the Seller. Upon the request of the Purchaser or any of its
respective assigns, the Seller shall cause to be delivered to the Purchaser or
such assigns at any time thereafter, as applicable, a certification evidencing
coverage under such fidelity policy. Any such insurance policy shall contain a
provision or endorsement providing that such policy may not be canceled or
modified without ten (10) days’ prior written notice to the Purchaser and such
assigns.
          (j) Protection of Right, Title and Interest to Purchaser and
Assignees. The Seller shall cause all financing statements and continuation
statements and any other necessary documents covering the Purchaser’s and the
Purchaser’s assignees’ right, title and interest in and to the Transferred
Assets to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law to

25



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
preserve and protect fully the right, title and interest of the Purchaser and
its assignees in and to all such Transferred Assets. The Seller shall cooperate
with the Purchaser or any of its respective assigns and the Master Servicer, and
the Seller shall take commercially reasonable actions as any such Person shall
reasonably request, in order to carry out the objectives of this Agreement and
the other Transaction Documents.
          (k) Corporate Separateness. The Seller shall take all actions,
maintain its existence and at all times deal with the Purchaser and its other
Affiliates in a manner consistent with Section 3.3 of the Amended and Restated
Limited Liability Company Agreement of the Purchaser, dated April 12, 2011.
          (l) Accounting For Purchases and Contributions. To the fullest extent
permitted, the Seller shall treat all Purchases hereunder by the Purchaser, and
contributions hereunder to the Purchaser, as sales and/or absolute transfers
thereof for all tax, accounting and other purposes.
          (m) Repurchase or Substitution of Receivables. To the extent (i) that
any representation or warranty of the Seller with respect to any Receivable
constituting a Transferred Asset under Section 4.02 or set forth in any
certificate delivered by or on behalf of the Seller in connection with any
Purchase or in connection with any opinions of counsel delivered on the Closing
Date in any case with respect to any Receivable constituting a Transferred Asset
was incorrect in any material respect when made or remade or deemed made or
remade or (ii) any bona fide claim against a Receivable (or the Scheduled
Payments reflected therein) is made by the [*] (if such Claimant does not
currently live in or reside in a [*] and did not reside in [*] when the related
Settlement Agreement was entered into) and [*] did not (A) sign the Settlement
Purchase Agreement and any related documents evidencing the sale thereof by the
Claimant or (B) execute an agreement waiving or relinquishing all rights in, to
and under such Receivable or Scheduled Payments, or a court having jurisdiction
has determined (as evidenced by an appropriate order) that [*] has no rights in,
to or under such Receivable or Scheduled Payments related thereto (a “Breach”),
the Seller shall promptly notify the Purchaser of such Breach. Within [*] ([*])
Business Days of receipt of notification of such Breach, the Purchaser (or the
Master Servicer on its behalf) and the Trustee (at the written direction of the
Controlling Noteholder pursuant to the Note Purchase Agreement) must notify the
Seller if it elects to waive the requirements of this Section 5.01(m) with
respect to such Breach and any related Event of Default. Unless the Purchaser
(or the Master Servicer on its behalf) and the Trustee (at the written direction
of the Controlling Noteholder pursuant to the Note Purchase Agreement) provide a
waiver to the Seller in accordance with the preceding sentence, within [*] ([*])
Business Days of discovery of a Breach (but in no case earlier than [*] ([*])
Business Days after such discovery), without further action by the Purchaser,
the Seller shall either (X) convey to the Purchaser in exchange for the affected
Receivable, one or more different Eligible Receivables (1) to be described on an
Transfer Report delivered to the Purchaser and the Master Servicer in accordance
with Section 2.02(a), (2) having a Discounted Receivables Balance approximately
equal to, but not less than, the Discounted Receivables Balance of the
Receivable being so replaced (as calculated by treating any past-due Scheduled
Payments then due as if such Scheduled Payments were due on the date of such
calculation) and (3) having a scheduled date for receipt of its last Scheduled
Payment that is no later than the scheduled date for receipt of the last
Scheduled Payment of the Receivable being so replaced or (Y) repurchase in cash
delivered to the Purchaser as aforesaid, in an amount equal to the sum of the
Discounted Receivables

26



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Balance plus any past-due Scheduled Payments then due on such Receivable, as if
such Scheduled Payments were due on the date of such repurchase or (Z) in the
case of a claim by a [*] under clause (ii) of the definition of Breach, satisfy
the claim of such [*] as evidenced by a general release, receipt or other
documentation signed by such [*]. Any Receivable being replaced or repurchased
under this paragraph shall cease to be a “Receivable” hereunder. In the event
that the Purchaser does not provide a waiver as described above, as long as the
Seller timely complies with its obligations under this paragraph, no Event of
Default shall occur as a consequence of any Breach.
          (n) Marking of Sales. The Seller shall clearly and unambiguously mark
its accounting records evidencing the Receivables transferred on the Closing
Date and each Purchase Date with a legend stating that such Receivables have
been sold or contributed to Purchaser in accordance with this Agreement.
          (o) Cooperation with Securitization. The Seller agrees that, in
connection with any securitization transaction entered into by the Class A
Noteholder relating to the Transferred Assets, if requested, it will obtain an
opinion of counsel with respect to true sale matters relating to the sale of
Receivables from the Claimants to the Seller under the form of Settlement
Purchase Agreement attached hereto as Exhibit C, such opinion to be in form and
substance reasonably satisfactory to the Class A Noteholder.
          SECTION 5.02. Negative Covenants of the Seller. From the date hereof
until the Termination Date, without the written consent of the Purchaser:
          (a) No Liens. The Seller will not sell, pledge, assign or transfer to
any Person, or grant, create, incur, assume or suffer to exist any Lien (other
than a Permitted Lien) on, any Transferred Asset, whether now existing or
hereafter created, or any interest therein, and the Seller shall defend the
right, title and interest of the Purchaser in and to the Transferred Assets,
whether now existing or hereafter created, against all claims of third parties
claiming through or under the Seller.
          (b) Extension or Amendment of Receivables. The Seller will not extend,
amend or otherwise modify (or consent to any such extension, amendment or
modification of) the terms of any Receivable or rescind or cancel, or permit the
rescission or cancellation of, any Receivable, except as ordered by a court of
competent jurisdiction or other Governmental Authority.
          (c) Change in Credit Policy Manual. The Seller will not make, or
consent or fail to object to, any change in the Credit Policy Manual which
change could be reasonably likely to impair or delay the collectibility of any
Receivable or result in a deterioration in the creditworthiness of the Obligors
or Settlement Annuity Providers generally. Upon any change in the Credit Policy
Manual, the Seller will promptly forward a copy of the same to the Purchaser and
the Class A Noteholder(s).
          (d) Deposits to Lockbox Accounts, the Payment Account. The Seller will
not deposit or otherwise credit, or cause to be so deposited or credited, or
consent or fail to object to any such deposit or credit, to the Lockbox Account
or the Payment Account, cash or cash

27



--------------------------------------------------------------------------------



 



proceeds other than Collections of Transferred Assets (except for any amounts
received in respect of Split Payments); provided, that, to the extent any such
other amounts are so deposited on any date, it shall not constitute a breach
hereunder if such other funds are removed from the Lockbox Account within two
(2) Business Days after such amounts were so deposited in such Lockbox Account.
          (e) Receivables Not To Be Evidenced by Promissory Notes. The Seller
will take no action to cause any Receivable to be evidenced by any “instrument”
(as defined in the UCC of the jurisdiction the law of which governs the
perfection of the interest in such Receivable created hereunder), except in
connection with its enforcement.
          (f) Change in Name. The Seller will not make any change to its name,
principal place of business, limited liability company structure or location of
books and records or use any tradenames, fictitious names, assumed names or
“doing business as” names unless at least thirty (30) days prior to the
effective date of any such name change, change in principal place of business,
change in limited liability company structure, change in location of its books
and records, or change in trade or fictitious names, the Seller notifies the
Purchaser and the Master Servicer and delivers to the Purchaser such financing
statements (Forms UCC-1 and UCC-3) which the Purchaser may request to reflect
such name change, location change, change in limited liability company structure
or fictitious name change or use, together with such other documents and
instruments that any such Person may reasonably request in connection therewith
and has taken all other steps to ensure that the Purchaser continue to have a
first priority, perfected ownership or security interest in the Transferred
Assets.
          (g) Merger. The Seller shall not consolidate with or merge into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person unless:
          (i) the Person formed by such consolidation or into which the Seller
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Seller substantially as an entirety shall be, if the Seller is
not the surviving entity, a corporation, limited partnership or limited
liability company organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia, and such entity shall
have expressly assumed, by an agreement supplemental hereto, executed and
delivered to the Purchaser, in form reasonably satisfactory to the Purchaser the
performance of the Seller hereunder and (Y) the Seller shall have delivered to
Purchaser an officer’s certificate and an opinion of counsel each in form
reasonably satisfactory to Purchaser and stating that such consolidation,
merger, conveyance or transfer complies with this Section 5.02(g) and that all
conditions precedent herein provided for relating to such transaction have been
complied with; and
          (ii) the corporation, limited partnership or limited liability company
formed by such consolidation or into which the Seller is merged or which
acquires by conveyance or transfer the properties and assets of the Seller
substantially as an entirety shall have all licenses and approvals to perform
its obligations hereunder and under the other Transaction Documents to which the
Seller is a party, except to the extent the failure to have any such license
would not have, and could not reasonably be expected to have, a Material Adverse
Effect.

28



--------------------------------------------------------------------------------



 



          (h) Change in Lockbox Accounts and Instructions to Obligors and
Settlement Annuity Providers. The Seller will not add or terminate any
institution as a Lockbox Bank or terminate or substitute any Lockbox Account,
except as otherwise permitted hereunder or the Trust Agreement. The Seller will
not instruct any Obligor or Settlement Annuity Provider to remit, or consent to
any applicable Claimant’s or Obligor’s instructions to remit or remittance of,
Collections to any Person, address or account other than the Lockbox Account or
the Payment Account.
          (i) Purchase Commitment Period Exclusivity. Until the Purchase
Termination Date, the Seller will not, and will cause its Affiliates to not,
directly or indirectly, finance, factor, offer or sell Receivables with respect
to Life Contingent Structured Settlements which have been originated by it (or
any of its Affiliates) to any Person other than the Purchaser; provided that, to
the extent (1) any Receivables are not Eligible Receivables or cannot be
purchased hereunder due to the application of the concentration limits set forth
in Section 2.05, such Receivables may be sold to other Persons or (2) the
Purchaser fails to Purchase Eligible Receivables on two consecutive occasions as
and when required hereunder due, directly or indirectly, to a failure of the
Class A Noteholders to make required advances under the Class A Note, this
Section 5.02(i) shall cease to be applicable.
          (j) Change of Control of the Seller. Without the consent of the
Purchaser and the Trustee (acting at the direction of the Controlling Noteholder
pursuant to the Note Purchase Agreement), the Seller shall not become subject to
any event, transaction or occurrence that causes Imperial Holdings, Inc., a
Florida corporation, to cease to (i) own, directly or indirectly, at least 80%
of the outstanding voting equity of the Seller on a fully diluted basis or
(ii) have Control over the Seller.
ARTICLE VI
ADMINISTRATION AND COLLECTION
          SECTION 6.01. Servicing of Receivables. From and after the Purchase of
any Receivable by the Purchaser from the Seller, the Purchaser (or its designees
or assignees, including the Master Servicer) shall have the sole right to
service, administer and monitor the Receivables and the Seller shall cease to
have any rights whatsoever in connection with such Receivables constituting
Transferred Assets. In addition to the delivery of electronic copies of the
Applicable Records via secure FTP site to the Purchaser (and/or the Master
Servicer on its behalf) within two (2) Business Days of any transfer pursuant to
Section 2.04(b), within two (2) Business Days following each Purchase Date, the
Seller shall deliver to the Back-Up Servicer all Records relating to Receivables
transferred to the Purchaser on such Purchase Date, to be held by the Back-Up
Servicer pursuant to terms and provisions of the Back-Up Servicing Agreement;
provided, that the Seller shall also deliver all books and records relating to
the Receivables and Related Assets as shall be reasonably requested, from time
to time, by the Back-Up Servicer or Controlling Noteholder (or any of their
agents or assigns) to the Controlling Noteholder (or the agent or assign so
designated by the Back-Up Servicer or Controlling Noteholder, as applicable,
including but not limited to the Master Servicer) promptly after each such
request, and shall take such other action as shall be reasonably requested by
the Back-Up Servicer or Controlling Noteholder (or such agents or assigns) to
further evidence such assignment or to assist in the

29



--------------------------------------------------------------------------------



 



servicing, monitoring, collecting and administering the Receivables and Related
Assets sold hereunder.
          SECTION 6.02. Responsibilities of the Seller. Anything herein to the
contrary notwithstanding:
          (a) Subject to the allocation of the obligations in respect of Split
Payments pursuant to Sections 4.02(b) and 5.01(f), (i) the Seller shall perform
all of its obligations under the Settlement Purchase Agreements related to the
Receivables and Related Assets sold or contributed (directly or indirectly) by
it hereunder with the same standard of care as it would exercise for assets
maintained for its own account, and the exercise by the Purchaser (or any of its
assignees) of its respective rights hereunder shall not relieve the Seller from
such obligations and (ii) the Purchaser and its assignees shall have no
obligation or liability with respect to any Receivable or related Settlement
Purchase Agreement, nor shall the Purchaser or any such assignee be obligated to
perform any of the obligations of the Seller thereunder.
          (b) The Seller shall, upon the request of the Purchaser or any of its
respective assigns, deliver to such Person, as directed, all Records that
evidence or relate to the Receivables and Related Assets conveyed to the
Purchaser under this Agreement.
          SECTION 6.03. Further Action Evidencing Purchases. (a) The Seller
agrees that at any time and from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and use commercially
reasonable efforts, to perfect, protect or more fully evidence the Purchaser’s
interests in the Transferred Assets, or to enable the Purchaser (or any agent or
designee of any of the foregoing) to exercise or enforce any of their respective
rights hereunder. Without limiting the generality of the foregoing, the Seller
will (i) execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments and
notices, as may be necessary or appropriate or as the Purchaser or any of its
assigns, may reasonably request, (ii) without limiting the foregoing, mark its
master data processing records evidencing the Receivables included in the
Transferred Assets and the related Settlement Purchase Agreements with a legend
indicating that such assets have been sold or transferred to the Purchaser and
(iii) indicate on its financial statements that such Receivables have been sold
or transferred to the Purchaser pursuant to this Agreement.
          (b) If the Seller fails to perform any of its agreements or
obligations under this Agreement, following expiration of any applicable cure
period, the Purchaser (or any assignee thereof) may (but shall not be required
to) perform, or cause performance of, such agreement or obligation, and the
Seller shall indemnify the Purchaser (or any such assignee) for its reasonable
costs and expenses incurred in connection therewith upon written demand (which
demand shall itemize such expenses in reasonable detail).

30



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
          SECTION 7.01. Indemnities by the Seller. Without limiting any other
rights which the Purchaser may have hereunder or under applicable law, but
without duplication, the Seller hereby agrees to indemnify the Purchaser and all
officers, directors, agents and employees of the foregoing (each of the
foregoing Persons being individually referred to herein as an “Indemnified
Party”) from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements, awarded against or incurred by any
Indemnified Party primarily resulting from any of the following (collectively,
the “Indemnified Losses”, and each an “Indemnified Loss”), other than any such
Indemnified Loss (x) constituting recourse for Receivables which are
uncollectible for credit reasons or (y) which arise solely from the gross
negligence or willful misconduct of the affected Indemnified Party:
     (i) the sale or transfer of any Receivable that is not an Eligible
Receivable on the date of such sale or transfer to the Purchaser pursuant
hereto;
     (ii) any representation or warranty made in writing by or on behalf of the
Seller or any of its officers under or in connection with this Agreement, any
Transfer Report or any other information or report delivered by the Seller or by
the Master Servicer with respect to the Seller or the Transferred Assets (to the
extent based on information provided by the Seller) pursuant to this Agreement,
which shall have been false, incorrect or misleading in any material respect
when made;
     (iii) the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement, or any agreement executed in connection
with this Agreement or with any applicable Requirements of Law, with respect to
any Receivable, the related Settlement Purchase Agreement or the Related Assets,
or the nonconformity of any Receivable, the related Settlement Purchase
Agreement or the Related Assets with any such applicable Requirements of Law;
     (iv) the failure to vest and maintain vested in the Purchaser or to
transfer to the Purchaser, legal and equitable title to, and first priority
perfected ownership of, the Receivables, Related Assets and other Transferred
Assets which are, or are purported to be, sold or otherwise transferred by the
Seller hereunder, free and clear of any Lien (other than Permitted Liens);
     (v) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables, Related
Assets and other Transferred Assets which are, or are purported to be, sold or
otherwise transferred by the Seller hereunder, whether at the time of any
Purchase or at any subsequent time;

31



--------------------------------------------------------------------------------



 



     (vi) the failure by the Seller to be duly qualified to do business, to be
in good standing or to have filed appropriate fictitious or assumed name
registration documents in any jurisdiction;
     (vii) the failure of the Seller to pay when due any sales taxes or other
governmental fees or charges imposed in connection with the transfer of the
Transferred Assets hereunder;
     (viii) the failure of the Seller or any of its agents, employees or
representatives to remit to the Purchaser, Collections of Transferred Assets
remitted to the Seller or any such agent, employees or representatives in
accordance with the terms hereof;
     (ix) the failure of the Transfer Orders and any related stipulations to
permit the further transfer of the Scheduled Payments in respect to any
Receivables to successors and assigns; and
     (x) the assignment by a Claimant or the Seller of the rights to Scheduled
Payments (or any portion thereof) under a Settlement Agreement in contravention
of an anti-assignment provision in such Settlement Agreement that prohibits the
transfer of the rights to such Scheduled Payments (or any such thereof);
provided, however, that no amount shall be paid in satisfaction of such an
Indemnified Loss until a court with appropriate jurisdiction has issued a final
non-appealable order holding that such anti-assignment clause is valid.
     Notwithstanding the foregoing, in the case of an event described above that
relates to the transfer of a Receivable to Purchaser that is, or is required to
be, repurchased by Seller under Section 5.01(m), the term “Indemnified Losses”
shall only include transaction expenses and reasonable and documented attorney’s
fees to the extent the Seller complies with its obligations under
Section 5.01(m). The agreements of the Seller contained in this Section 7.01
shall survive the Termination Date and the termination of this Agreement. In
addition, in no event shall Indemnified Losses include any consequential,
special or punitive damages.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Waivers; Amendments. No failure or delay on the part of
the Purchaser or the Seller (or any assignee thereof) in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any provision of this
Agreement may be amended if, but only if, such amendment is in writing and is
signed by the Seller and the Purchaser. The Seller acknowledges that pursuant to
the Trust Agreement, the Purchaser will not be permitted to enter into any
amendment to this Agreement without the approval of the Trustee.

32



--------------------------------------------------------------------------------



 



          SECTION 8.02. Notices. Except as provided below, all communications
and notices provided for hereunder shall be in writing and shall be given to the
other party at the following address or at such other address as such party may
hereafter specify for the purposes of notice to such party:
If to the Seller:
Washington Square Financial, LLC
701 Park of Commerce Blvd., Ste. 301
Boca Raton, FL 33487
Attention: Antony Mitchell
Facsimile:
E-mail:
If to the Purchaser:
Contingent Settlements I, LLC
701 Park of Commerce Blvd., Ste. 301
Boca Raton, FL 33487
Attention: Antony Mitchell
Facsimile:
E-mail:
If to the Master Servicer:
Portfolio Financial Servicing Company
2121 S.W. Broadway, Suite 200
Portland, OR 97201
Attn: John Enyart
Facsimile:
E-mail:
If to the Trustee:
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration, c/o James Lawlor
Facsimile:
E-mail:
          Each such notice or other communication shall be effective (i) if
given by mail, three (3) Business Days following such posting, postage prepaid,
U.S. certified or registered, (ii) if given by overnight courier, one
(1) Business Day after deposit thereof with a national overnight courier
service, or (iii) if given by any other means, when received at the address
specified above.
          SECTION 8.03. Effectiveness; Binding Effect; Assignability.
          (a) This Agreement shall become effective on the Closing Date and
shall, from and after such date, be binding upon and inure to the benefit of the
Seller and the Purchaser and

33



--------------------------------------------------------------------------------



 



their respective successors and permitted assigns. The Seller may not assign any
of its rights or delegate any of its duties hereunder without the prior written
consent of the Purchaser. No provision of this Agreement shall in any manner
restrict the ability of the Purchaser to assign, participate, grant security
interests in, or otherwise transfer any of their rights or remedies hereunder.
          (b) The Seller hereby acknowledges that, pursuant to the Trust
Agreement, the Purchaser will grant to the Trustee (on behalf of the
Noteholders) a security interest in all of the Purchaser’s right, title and
interest in, to and under this Agreement, including, without limitation, (i) the
right of the Purchaser, at any time, to enforce this Agreement against the
Seller and (ii) the right, at any time, to give or withhold consents, requests,
notices, directions, approvals, demands, extensions or waivers under or with
respect to this Agreement. Furthermore, the Purchaser may from time to time
assign its right, title and interest in, to and under this Agreement as
described above to one or more assignees. Accordingly, the Seller hereby agrees
that, until the later of the date of the termination of the Trust Agreement and
the date on which all obligations of the Purchaser thereunder have been
satisfied, the Trustee, and, to the extent set forth in the Transaction
Documents, any other such assignee of the Purchaser, shall have the right to
enforce this Agreement and to exercise directly all of the Purchaser’s rights
and remedies under this Agreement to the same extent as the Purchaser, in each
case with respect to the Transferred Assets or other rights of the Purchaser
that have been pledged or assigned thereto, regardless, in the case of the
Trustee, of whether or not the Purchaser is in default under any Transaction
Document. The Seller further agrees to send to the Trustee and the Master
Servicer (and, upon written request from the Purchaser, to any other such
assignee) a copy of each notice, financial statement and certificate required to
be given by the Seller to the Purchaser hereunder. The Purchaser and the Seller
hereby acknowledge and agree that the Trustee is relying, and any such other
assignee of the Purchaser may rely, on the terms and provisions set forth in
this Agreement in entering into the Trust Agreement, the Note Purchase Agreement
and the other Transaction Documents. The Seller hereby expressly acknowledges
the terms and conditions of the Transaction Documents.
          (c) This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date; provided, however, that
(i) the indemnification and payment provisions of Article VII and Section 8.05
and (ii) the provisions of Sections 4.04, 5.01(m), (o), and 8.08, shall, in each
case, be continuing and shall survive any termination of this Agreement.
          SECTION 8.04. GOVERNING LAW; WAIVER OF JURY TRIAL.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAW PROVISIONS) OF THE
STATE OF GEORGIA.
          (b) EACH OF THE SELLER AND THE PURCHASER HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE BETWEEN EITHER OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR

34



--------------------------------------------------------------------------------



 



INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.
          SECTION 8.05. Costs and Expenses. In addition to the rights of
indemnification under Article VII hereof, the Seller agrees to pay the Purchaser
(and its agents and assignees) within thirty (30) days after demand all
reasonable out-of-pocket costs and expenses (including without limitation,
reasonable counsel fees and expenses) in connection with the enforcement of the
covenants, agreements, liabilities and obligations of the Seller under this
Agreement.
          SECTION 8.06. Execution in Counterparts; Severability. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. A signature page sent to the Purchaser or its counsel by facsimile or
other electronic means (including in portable document format (.pdf)) shall be
effective as an original counterpart signature. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          SECTION 8.07. Purchase Termination. (a) The agreement of the Seller to
sell Receivables and Related Assets hereunder shall terminate on the Purchase
Termination Date.
          (b) Notwithstanding any such termination described under paragraph (a)
above, all other provisions of this Agreement shall remain in full force and
effect as provided in Section 8.03.
          SECTION 8.08. No Proceedings. The Seller hereby agrees that it will
not institute against the Purchaser, or join any other Person in instituting
against the Purchaser, any proceeding of the type referred to in the definition
of “Insolvency Event” in the Trust Agreement, so long as there shall not have
elapsed two (2) years and one (1) day since the last day on which any amounts
owing under the Trust Certificates (as defined in the Trust Agreement) shall
have been indefeasibly paid in full in cash. The foregoing shall limit the
rights of the Seller under any and all agreements it may have with the Purchaser
but shall not limit the right of the Seller to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted
against the Purchaser by any Person other than the Seller or any Affiliate
thereof. The provisions of this Section 8.08 shall survive the termination of
this Agreement.
          SECTION 8.09. Entire Agreement. This Agreement, together with the
other Transaction Documents, including the exhibits and schedules hereto and
thereto, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            WASHINGTON SQUARE FINANCIAL, LLC,
as the Seller
      By:           Name:           Title:           CONTINGENT SETTLEMENTS I,
LLC, as
the Purchaser
      By:           Name:           Title:        

Signature Page Purchase and Contribution Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Seller’s Location of Records
701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ERISA Matters
none

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Lockbox Banks; Lockbox Accounts;
Lockbox Numbers

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
SCHEDULE IV — ELIGIBLE RECEIVABLE
“Eligible Receivable” means a Receivable with respect to which each of the
following is true on its Purchase Date:

  (a)   such Receivable was originated in the ordinary course of business of the
Seller in accordance with the Credit Policy Manual.

  (b)   such Receivable has not been, at any time, required to be written off
pursuant to the Credit Policy Manual.

  (c)   such Receivable has not had any of its provisions waived, amended,
altered or modified (provided, that if a Settlement Annuity Provider is late
with a Scheduled Payment, the deadline for such Scheduled Payment may be
extended if such extension (i) does not have a material adverse effect on the
amount of such Scheduled Payment, (ii) does not extend the due date for such
Scheduled Payment beyond the date that is [*] ([*]) years after the related
Purchase Date for such Receivable and (iii) is otherwise granted in accordance
with the Credit Policy Manual).

  (d)   the Seller has duly fulfilled all material obligations on its part to be
fulfilled under or in connection with the origination, acquisition and
assignment of such Receivable and has done nothing to impair the rights of the
Purchaser in such Receivable or payments with respect thereto.

  (e)   such Receivable was originated by the Seller without any fraud or
material misrepresentation on its part, or, to its knowledge, on the part of the
related Obligor or Settlement Annuity Provider.

  (f)   such Receivable has been acquired by the Seller pursuant to a Settlement
Purchase Agreement, and all conditions precedent to the purchase thereof by the
Seller pursuant to such Settlement Purchase Agreement have been satisfied (or
waived by the Seller, to the extent that (i) the Seller has added an explanatory
“exception memo” to the Receivables File in respect of such waiver and (ii) such
waiver is given by the Seller in accordance with customary industry practices
and the Credit Policy Manual).

  (g)   such Receivable is evidenced by a Settlement Agreement (or other
documents certified by the Seller as being sufficient to evidence the material
terms of the Settlement Agreement, in accordance with customary industry
practices) and a Settlement Purchase Agreement substantially in the form of
Exhibit C that, in each case, has been duly authorized and constitutes the
genuine, legal, valid, binding and full recourse payment obligation of the
parties thereto, enforceable against such parties in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

  (h)   such Receivable was not previously repurchased from another party by the
Seller.

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

  (i)   the Seller has a good and marketable title in such Receivable (including
the Related Assets) and the rights to receive Scheduled Payments in respect of
such Receivable (except the portion(s) of any such Scheduled Payments which
constitute Split Payments that are payable pursuant to the Settlement Purchase
Agreement to the related Claimant), free and clear of all Liens other than
Permitted Liens and the representations and warranties with respect to such
Receivable in Section 4.02 are true and correct in all material respects.

  (j)   after giving effect to any sale hereunder, the Purchaser shall have a
good and marketable title in each purchased Receivable and its Related Assets
(except the portion(s) of any such Scheduled Payments which constitute Split
Payments that are payable pursuant to the Settlement Purchase Agreement to the
related Claimant), and shall be the sole owner thereof and shall have the full
right to grant a security interest therein in favor of the Purchaser, free and
clear of any Liens other than Permitted Liens.

  (k)   such Receivable does not contain any confidentiality provision that
would materially restrict the ability of the Purchaser to exercise its rights
with respect to such Receivable.

  (l)   excluding any Initial Scheduled Payments, such Receivable is not a
Delinquent Receivable on the relevant Purchase Date.

  (m)   the last Scheduled Payment on such Receivable is scheduled to occur no
more than [*] ([*]) years after the date on which such Receivable was purchased
by the Seller.

  (n)   such Receivable did not result from a class action lawsuit.

  (o)   the Settlement Agreement related to such Receivable evidences a
contractual settlement of a wrongful death claim, wrongful imprisonment claim or
a personal injury claim (relating to personal physical injuries or the physical
sickness of the related Claimant) and the related contractual obligation of the
Obligor or Eligible Annuity Provider thereunder, and the Claimant’s assignment
of its rights under the Settlement Purchase Agreement to the Seller does not
constitute an assignment of a right represented by a judgment within the meaning
of Section 9-109 of the UCC of any applicable jurisdiction.

  (p)   in respect of which the underlying Settlement Agreement does not arise
under, and is not subject to, any workmen’s compensation statute as in effect in
any applicable state or other jurisdiction unless such claims are permitted to
be assigned pursuant to a Transfer Statute.

  (q)   such Receivable is payable in Dollars, and payments thereon will be made
without deduction or withholding for federal income tax.

  (r)   Records exist with respect to such Receivable that contain at all times
each item listed in the definition of Records, copies of the Applicable Records
have been delivered to

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

      the Purchaser (and/or the Master Servicer on its behalf) at the time such
Receivable is purchased by the Purchaser hereunder.

  (s)   all information set forth as to such Receivable in the related Transfer
Report is complete, true and correct in all material respects and such
Receivable has not been paid in full, satisfied, subordinated or rescinded.

  (t)   such Receivable has no related guaranty, letter of credit providing
support for the related Scheduled Payments, or collateral security therefor,
other than any guaranty, letter of credit or collateral security that has been
assigned by the Claimant to the Seller, and from the Seller to the Purchaser
hereunder.

  (u)   the documents, instruments, agreements and orders consisting of the
Records, evidencing, securing and/or guaranteeing such Receivable, together with
such Receivable, are in full force and effect and constitute the legal, valid
and binding obligation of each related Obligor, Settlement Annuity Provider
and/or guarantor thereof enforceable against each such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity; provided, that the related
Obligor or Settlement Annuity Provider to such Receivable, at the time that such
Receivable was initially conveyed hereunder, is not in bankruptcy.

  (v)   the Discounted Receivable Balance of such Receivable at the time of
purchase hereunder does not exceed $[*].

  (w)   the Transfer Order in respect of such Receivable shall (i) approve the
transfer of the Scheduled Payments from the Claimant to the Originator, and
(ii) direct the related Obligor or Settlement Annuity Provider (for itself or on
behalf of the related Obligor) to remit all Scheduled Payments on such
Receivable to the order of the Trust Depositor at the Lockbox Account (unless
waived by the Purchaser and the Master Servicer).

  (x)   the Claimant related to such Receivable is a U.S. resident or a U.S.
citizen and, if a related Obligor or Settlement Annuity Provider has any
continuing payment obligations under such Receivable, such Obligor or Settlement
Annuity Provider is domiciled in the United States.

  (y)   the Obligor of such Receivable is not the federal government of the
United States of America.

  (z)   the Obligor of such Receivable has entered into a Settlement Annuity
Contract with an Eligible Annuity Provider in order to fund its obligations
under the related Settlement Agreement, and such Eligible Annuity Provider is
not an affiliate of the Seller.

  (aa)   the conveyance of such Receivable (and the Related Assets) from the
Seller to the Purchaser hereunder does not violate the terms or provisions of
any agreement to

 



--------------------------------------------------------------------------------



 



      which the Seller is a party or by which it is bound, provided, however,
that where a Transfer Statute permits assignability of Receivables, any
restrictions on transfer of a Receivable contained in a related Settlement
Agreement shall not be deemed to be violated if a Transfer Order has been
obtained by the Seller.

  (bb)   as to which neither the related Transfer Order nor any stipulation or
consent relating to such Receivable purports to prohibit or otherwise restrict
the ability of the Claimant or Seller to sell, assign, pledge, or otherwise
encumber the Claimant’s or Seller’s right to receive Scheduled Payments in
respect thereof; provided, that it shall not be deemed a prohibition,
restriction or a purported restriction if the Transfer Order, stipulation or
consent specifies that (i) payment should be made by the Obligor or Settlement
Annuity Provider only to the order of the Trust Depositor at the Lockbox Account
or (ii) in the event that Claimant or Seller attempts to transfer their rights
to receive Scheduled Payments, neither the Settlement Annuity Provider nor the
Obligor is obligated to honor such transfer.

  (cc)   such Receivable, the Related Assets, the origination by the Seller, and
the purchase thereof by the Purchaser comply with Applicable Laws and the sale
of such Receivable by the Seller and any assignee thereof does not violate any
Applicable Law.

  (dd)   the conveyance of such Receivable and Related Assets from the Seller to
the Purchaser hereunder is not subject to any tax, fee or governmental charge
payable by the Purchaser (or, to the Seller’s knowledge, any other Person) to
any federal, state or local government, other than filing fees in connection
with the perfection of the security interests created under the Transaction
Documents or other fees or charges which have already been paid in a timely
manner by the Seller.

  (ee)   the sale and transfer of such Receivable by the Claimant to the Seller
and from the Seller to the Purchaser (i) does not require notice to the related
Obligor or Settlement Annuity Provider, or such notice has been given, and
(ii) has been approved pursuant to a Transfer Order that is in full force and
effect and has been sent to the relevant Obligor and Settlement Annuity Provider
and as to which there is no pending appeal.

  (ff)   to the Seller’s knowledge, such Receivable and/or the related Obligor
and Settlement Annuity Provider are not subject to any asserted or threatened
default, dispute, litigation, or counterclaim at the time of the sale to the
Purchaser and are not subject to any defense (including the defense of usury),
rescission, reduction or offset.

  (gg)   neither the Obligor, Settlement Annuity Provider nor the Claimant
related to such Receivable is subject to a bankruptcy, insolvency or
receivership proceeding; provided that, the related Claimant may be subject to a
bankruptcy, insolvency or receivership proceeding, so long as (i) the bankruptcy
court having jurisdiction over such Claimant has approved the transfer of such
Receivable by such Claimant to the Seller, lifted the stay with respect to such
Receivable or determined that the Scheduled Payments in respect of such
Receivable are not included in the bankruptcy

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

      estate of such Claimant and (ii) the Seller has procured a Transfer Order
with respect to the transfer of such Receivable.

  (hh)   the Claimant related to such Receivable has not, at any time preceding
the sale of such Receivable to the Seller pursuant to the related Settlement
Purchase Agreement, been rejected or denied for material, non-technical reasons
(e.g., fraud, misrepresentation, personal problems uncovered in the diligence
process) by the Seller or, to Seller’s knowledge, any other originator of
structured settlements, in such Claimant’s attempt to sell its interest (or any
portion thereof) in either (i) the related Settlement Agreement or (ii) any
other structured settlement or related annuity.

  (ii)   as of the related Purchase Date, the Claimant related to such
Receivable is not deceased.

  (jj)   the Mortality Rating of the Claimant related to such Receivable does
not exceed [*]%.

  (kk)   the Medical Authorizations executed and delivered to the Seller by the
Claimant related to such Receivable are sufficient to ensure that the Seller and
its assigns (including the Purchaser and the Servicer) shall be in compliance
with all federal, state and local privacy laws that regulate or otherwise govern
the procurement, safeguarding and disclosure of the health and other information
described in such Medical Authorizations.

  (ll)   the underwriting performed by the Approved Medical Underwriter in
respect of the Claimant related to such Receivable, as documented in the Medical
Underwriting Report, was carried out in accordance with the Agreed Underwriting
Procedures.

  (mm)   the Claimant related to such Receivable is not a quadriplegic or
paraplegic.

  (nn)   there are no proceedings pending or, to the Seller’s knowledge,
threatened (i) asserting insolvency of the Settlement Annuity Provider of such
Receivable, or (ii) wherein the Obligor or related Settlement Annuity Provider
of such Receivable or any Governmental Authority has alleged that such
Receivable or any of the Related Assets is illegal or unenforceable.

  (oo)   such Receivable has not been determined by a court of competent
jurisdiction to be an executory contract subject to rejection by the related
Obligor or Settlement Annuity Provider under Section 365 of the Bankruptcy Code.

  (pp)   solely if the related Claimant was married and lived in or was a
resident of a Community Property State on the date on which such Settlement
Agreement was entered into and is no longer married to such person, (A) a court
having jurisdiction has determined (as evidenced by appropriate orders or a
divorce decree issued thereby) that such former spouse has no rights in, to or
under the related Receivable, (B) such former spouse has executed an agreement
waiving or relinquishing all rights, in, to and under such Receivable or
consenting to the sale of such Receivable or (C)

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

      such former spouse has executed a property settlement or similar
agreement, pursuant to which such former spouse agrees that it has no rights,
in, to and under such Receivable.

  (qq)   such Receivable is a “payment intangible” (and is not evidenced by any
“chattel paper” and does not constitute a “commercial tort claim” or “an
interest in or an assignment of a claim under a policy of insurance”) within the
meaning of the UCC (unless settlement claims or obligations under annuity
contracts are excluded from the scope of the UCC under §9-109 of the relevant
UCC).

  (rr)   a Transfer Order relating to such Receivable shall have been obtained
in the jurisdiction in which the related Claimant was domiciled at the time of
the transfer of such Receivable from the Claimant to the Seller, or if such
jurisdiction did not at such time have a Transfer Statute, in the jurisdiction
in which either (1) the applicable obligor obligated to make payments under the
related Settlement Agreement was domiciled at such time, (2) the original claim
giving rise to the related Settlement Agreement was adjudicated or (3) the
annuity provider under the related Settlement Agreement was domiciled at such
time.

  (ss)   a “qualified order” (as defined in Section 5891 of the Internal Revenue
Code) shall have been obtained by the Seller in respect of such Receivable, and
all other applicable requirements of Section 5891 of the Internal Revenue Code
have been satisfied with respect to such Receivable.

  (tt)   if such Receivable is the subject of a Qualified Assignment or other
assignment, the underlying Settlement Agreement releases all liable parties
(other than the assignee) under the applicable Settlement Agreement from all
liability pertaining thereto.

  (uu)   with respect to such Receivable, the Seller has performed a check or
search of the NASP Anti-Fraud Database, if available, relative to such
Receivable and the related Seller, in the same manner that a reasonably prudent
acquirer of Receivables would do if such acquirer were acquiring such
Receivables for its own account and has cleared any “hits” arising from such
search of the NASP Anti-Fraud Database.

  (vv)   the Claimant related to such Receivable shall have an annual income
(regardless of the source of such income or whether such income is taxable or
tax-exempt) in an aggregate amount greater than $[*], or shall have otherwise
satisfied the Seller that it has sufficient income in accordance with the Credit
Policy Manual.

  (ww)   if the Person receiving the related Scheduled Payments for such
Receivable is not the Claimant, then the Claimant has granted to such Person a
valid power of attorney with respect to such Receivable or such Person is the
legal guardian of the Claimant.

  (xx)   the Claimant related to such Receivable was at least twenty-one
(21) years of age at the time such Receivable was transferred to the Seller.

 



--------------------------------------------------------------------------------



 



  (yy)   the Claimant related to such Receivable has represented to Seller that
such Claimant had the capacity and competency (legal and otherwise) to enter
into the related Settlement Purchase Agreement and Settlement Agreement.

  (zz)   if there is more than one Claimant related to such Receivable, each
Claimant must satisfy the foregoing requirements.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Transfer Report
See Attached

 



--------------------------------------------------------------------------------



 



     
Contingent Settlements I, LLC as Purchaser
Washington Square Financial, LLC as Seller
Transfer Report
Purchase Date: XX/XX/XX

                                                                               
                                                                               
                                            High             Nominal            
                                        Annuity     Annuity                    
                        Claimant                     Mortality             Value
of     Dates of             Mortality             Obligor     Obligor          
  Provider     Provider                                             Tobacco    
        Claimant     Sensitive     Claimant     Assigned     Assigned    
Discounted     Stressed             S&P     Moody’s             S&P     Moody’s
                    Non-Adjusted   Deal Form   Cutomer     Claimant     User?  
  Claimant     State of     Receivable?     Mortality     Scheduled    
Scheduled     Receivables     Receivables             Credit     Credit        
    Credit     Credit     Discount     Cash Purchase     Holdback   ID   Mailing
ID     Date of Birth     (Yes or No)     Gender     Residence     (Yes or No)  
  Rate     Payments     Payments     Balance     Balances     Obligor     Rating
    Rating     Annuity Provider     Rating     Rating     Rate     Price    
Amount    
 
                                                                               
                                                                               
 
                                                                               
                                       
 
                                                  Total   $ 0.00             $
0.00     $ 0.00                                                             $
0.00     $ 0.00                                                                

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Settlement Purchase Agreement

 



--------------------------------------------------------------------------------



 



ABSOLUTE SALE AND SECURITY AGREEMENT
(THE “AGREEMENT”)
[Sign Date]”
I, [Customer Name]” , (“I”, “Me” or “Seller”) residing at [ADDRESS, CITY, STATE
ZIP]” am entitled to [Periodic Payments]” (the“ Periodic Payments”), which I am
receiving as a result of the settlement of a personal injury claim. The terms of
the settlement are set forth in an agreement (the “Settlement Agreement”). The
Periodic Payments are due to Me from [OBLIGOR] (the “Settlement Obligor”). The
Settlement Agreement provides for the Periodic Payments to be paid to Me through
an annuity issued by [ISSUER] (the “Annuity Issuer), bearing Annuity Contract
Number [CONTRACT NUMBER]” .
A. I agree to sell and transfer to Washington Square Financial, LLC dba Imperial
Structured Settlements (“You “or “Purchaser”) all of my rights to and interest
in the following payments, which I am due to receive under the Settlement
Agreement:
          [PAYMENT STREAM]” (the “Settlement Payments”)
In consideration for selling and transferring to You my rights to receive these
payments, You shall pay Me the sum of: $[GROSS PURCHASE PRICE]” (the “Purchase
Price”).
B. I hereby make the following unconditional representations, warranties and
promises:

  1.   No one other than Me has any interest or claim of any kind or nature in,
to or under the Settlement Payments.     2.   I am not indebted to anyone that
would in any way affect either the sale and transfer of the Settlement Payments
referenced above or Purchaser’s absolute rights to receive the Settlement
Payments.     3.   I agree to conduct my affairs so as to ensure that You
receive the Settlement Payments exactly as described in Paragraph A above.

C. I understand and agree that I will be in breach of this Agreement if:

  1.   Any of the representations set forth in Paragraphs B (1) and B (2) at any
time turn out to be untrue.     2.   I fail to perform the promise set forth in
Paragraph B (3) above.     3.   Either the Settlement Obligor or the Annuity
Issuer refuses or fails to make any one or more of the Settlement Payments as a
result of any act by Me, my estate, my representatives, or any of my heirs.    
4.   I fail to promptly forward to You any of the Settlement Payments that might
be received by Me from the Settlement Obligor or the Annuity Issuer after the
sale and transfer to You has been completed.     5.   I fail to fulfill any
other obligation of mine under this Agreement.

 



--------------------------------------------------------------------------------



 



D. Your obligation to complete this transaction, and to pay Me the Purchase
Price depends upon the following conditions being satisfied unless waived by
You.

  1.   You shall be satisfied, in Your sole reasonable judgment, that there are
no claims or interests of any kind or nature that do or could affect rights to
or interest in the Settlement Payments and/or prevent or interfere with Your
receipt of the Settlement Payments on the dates and in the amounts described
above Paragraph A, exactly in such amounts and at the times set forth therein.  
  2.   You have received a final non-appealable court order and/or a signed
acknowledgment from Settlement Obligor and Annuity Issuer satisfactory to the
Purchaser in its sole discretion (collectively referred to as the “Order”),
which You, in Your sole judgment, consider sufficient to recognize, authorize,
and provide for the transfer by sale of the Settlement Payments (which may
continue to be made out to my name) to You, Purchaser, and to insure that the
Periodic Payments due on or after the day of the Order will be forwarded
directly to You.

E. Security Interest. Seller and Purchaser intend that the sale of the
Settlement Payments referenced above shall constitute a “sale” from the Seller
to the Purchaser under applicable law, which sales are absolute and irrevocable
and provide the Purchaser with all indicia and rights of ownership of the
Settlement Payments. Neither the Seller nor the Purchaser intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Purchaser to the Seller secured by the
Settlement Payments. If, notwithstanding the intention of the parties expressed
above, any sale by the Seller to the Purchaser of the Settlement Payments shall
be characterized as a secured loan and not a valid sale or absolute transfer or
such sale or transfer shall for any reason be ineffective or unenforceable, then
this Agreement shall be deemed to constitute a security agreement under the UCC
and other applicable law in the rights to and interest in payments due to Me
under the Settlement Agreement which I am selling to You under this Agreement.
This security interest secures payment of the rights sold by Seller to Purchaser
and the performance of Seller’s obligations above. Seller authorizes Purchaser
to direct any account debtor or obligor on an instrument, without limitation,
Settlement Obligor or Annuity Issuer, to make periodic payments directly to
Purchaser and as contemplated by the Uniform Commercial Code. Purchaser is
authorized to file a UCC-1 Financing Statement to perfect Purchaser’s rights and
the security interest intended to be created under this Agreement.
F. Except as otherwise required by applicable statutory law, this Agreement
shall be governed by and interpreted in accordance with the law of the state of
residence of the Seller on the date of this Agreement.
ARBITRATION
Any and all controversies, claims, disputes, rights, interests, suits or causes
of action arising out of or relating to this Agreement and the negotiations
related thereto, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association. The demand for arbitration
shall be filed in writing with the other party to this Agreement and with the
American Arbitration Association offices in your state of residence. The
arbitration shall be held in the largest city in your state of residence. The
arbitration shall be held before a single arbitrator selected in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time that the demand for arbitration is filed. Discovery,
specifically including interrogatories, production of documents and depositions
shall be at the discretion of the arbitrator and to the extent permitted shall
be conducted in accordance with, and governed by the Federal Rules of Civil
Procedure.

 



--------------------------------------------------------------------------------



 



A demand for arbitration shall be made within a reasonable time after the claim,
dispute or other matter in question has arisen. In no event, shall the demand
for arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question, would be
barred by the applicable statute of limitations.
No arbitration arising out of or relating to this Agreement shall include, by
consolidation or joinder or in any other manner, an additional person or entity
not a party to this Agreement, except by written consent of the parties hereto,
containing a specific reference to this Agreement and signed by the entity
sought to be joined. Consent to arbitration involving an additional person or
entity shall not constitute consent to arbitration of any claim, dispute or
other matter in question not described in the written consent or with a person
or entity not named or described therein. The foregoing agreement to arbitrate
and other agreements to arbitrate with an additional person or entity duly
consented to by parties to this Agreement, shall be specifically enforceable in
accordance with applicable law in any court having jurisdiction thereof.
The award rendered by the arbitrator shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof. Such arbitrator shall identify the substantially prevailing party and
shall include legal fees and expenses for the substantially prevailing party.
This provision does not apply to the extent inconsistent with applicable state
law regarding the transfer of structured settlement payments. In such case any
disputes between the parties will be governed in accordance with the laws of the
domicile state of the payee and the domicile state of the payee is the proper
venue
G. I hereby grant You an Irrevocable Power of Attorney with full powers of
substitution to do all acts and things that I might do regarding the Settlement
Payments, and any and all rights I have under the Settlement Agreement. I
understand and intend that by doing so, I am giving You all of the power and
right I currently have under the Settlement Agreement to endorse checks, drafts
or other instruments, to alter, edit and change payment instructions and/or
beneficiary designations, and/or to perform any other act in my name that in
Your sole discretion as my Attorney-in-Fact is necessary or expedient for You to
obtain all of the benefits of the bargain contemplated by this transaction. This
power of attorney is coupled with an interest and shall survive my death or
disability.
H. Payments Received by Party Other Than the Party Intended to Receive the
Payments.

  1.   If prior to the completion of the transfer provided for in this
Agreement, I receive any of the Settlement Payments or any portion thereof, I
understand and agree an equal amount shall be deducted from the Purchase Price,
and the Purchase Price shall be reduced in the same amount as these payments,
and that the terms of this Agreement regarding the payments to be assigned,
shall be treated as amended to reflect for the adjusted amount.     2.   In the
event You receive or otherwise come into possession of any of the Periodic
Payment(s) or portion(s) thereof which are not included in the payments being
absolutely sold to You pursuant to this Agreement, You agree to forward such
amount(s) to Me at the address set forth above within seven (7) days of receipt
of such amount(s).

I. You shall be entitled to, and are authorized by Me to discharge any liens or
adverse claims against Me or any of the Settlement Payments, whether of not such
adverse claims are disclosed, and You are further authorized by Me, provided You
furnish prior written notice to Me, to pay any

 



--------------------------------------------------------------------------------



 



and all amounts necessary or if the Purchase Price has been deposited into an
escrow account, to instruct the escrow agent to pay any and all amounts
necessary to discharge such liens or other adverse claims. I understand and
agree that any such amounts that You pay are payments You are making on my
behalf and shall reduce the Purchase Price. Adverse claims may include disclosed
amounts to be deducted by You from the Purchase Price to pay You, as servicer
for Washington Square Financial, LLC dba Imperial Structured Settlements, to
enable Me to obtain Washington Square Financial, LLC dba Imperial Structured
Settlements’ release of its encumbrance on a portion of the Settlement Payments
relating to a prior transfer transaction(s) that occurred before the enactment
of the applicable statue (“Transfer Act”) regulating such transfers. I
understand and acknowledge that the law currently in effect requires that such
encumbrance be released in order to complete the transfer that is the subject of
this Agreement.
J. This Agreement shall take effect on the date it is signed by Me (the Seller)
or on such later date prescribed by applicable law.
K. All disclosure statements I receive from You in connection with this
transaction are a material part of this Agreement and shall be considered part
of the terms of this Agreement and shall be read as if the contents of the
disclosure statement were set forth in full in the body of this Agreement.
L. I know that it will take some time for the Settlement Obligor and the Annuity
Issuer to receive and process the court order once it is granted. I would like
to receive the Purchase Price or a portion thereof as soon as possible
thereafter. Accordingly, I hereby request Purchaser to pay Me a portion of the
Purchase Price as soon as possible after the court order is granted and
authorize Purchaser to hold in escrow an amount it deems necessary or advisable
from the Purchase Price (the “Escrow Amount”) until all conditions precedent
have been satisfied, including, without limitation, the receipt by Purchaser of
the Settlement Obligor and the Annuity Issuer’s acknowledgment of the terms of
the court order in writing and their agreement to honor and comply with same. At
such time or earlier as Purchaser may determine, I understand that Purchaser
will send the Escrow Amount to Me minus any Settlement Payments that the Annuity
Issuer and/or Settlement Obligor sent to Me while the Settlement Obligor and the
Annuity Issuer were processing the court order.
M. I have the right to cancel this Agreement, without penalty or further
obligation, within the first three business days after the date the Agreement is
signed, by providing You with written notice within three (3) day period, as
provided for in Paragraph N.
N. All notices, demands, and other communications required or permitted under
this Agreement must be made in writing, and delivered by hand, via the United
States Post Office, Certified Mail, Return Receipt Requested, or by overnight
delivery service, to You or Me as the recipient at the address set forth in the
beginning of this Agreement and must be evidenced by a receipt showing time,
date of delivery and the person receiving the delivery.
In witness whereof I hereunto set my hand.

       
 
   
 
  [CUSTOMER NAME]”

         
STATE OF
       
 
       
COUNTY OR CITY OF
     
 
       

     On the                     day of                     , in the year        
              before me, the undersigned, personally appeared [Customer Name]”
personally known to me or proved to me on the basis of

 



--------------------------------------------------------------------------------



 



satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument, and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

         
 
   
 
  Notary

         
My Commission expires on:
   
 
   

Accepted:
Washington Square Financial, LLC dba Imperial Structured Settlements

             
Title:
   
Date:
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Mortality Table

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Single Year Mortality Probability [*] ([*])

          Age   Male (qx)   Female (qx)
0
  [*]   [*]
1
  [*]   [*]
2
  [*]   [*]
3
  [*]   [*]
4
  [*]   [*]
5
  [*]   [*]
6
  [*]   [*]
7
  [*]   [*]
8
  [*]   [*]
9
  [*]   [*]
10
  [*]   [*]
11
  [*]   [*]
12
  [*]   [*]
13
  [*]   [*]
14
  [*]   [*]
15
  [*]   [*]
16
  [*]   [*]
17
  [*]   [*]
18
  [*]   [*]
19
  [*]   [*]
20
  [*]   [*]
21
  [*]   [*]
22
  [*]   [*]
23
  [*]   [*]
24
  [*]   [*]
25
  [*]   [*]
26
  [*]   [*]
27
  [*]   [*]
28
  [*]   [*]
29
  [*]   [*]
30
  [*]   [*]
31
  [*]   [*]
32
  [*]   [*]
33
  [*]   [*]
34
  [*]   [*]
35
  [*]   [*]
36
  [*]   [*]
37
  [*]   [*]
38
  [*]   [*]
39
  [*]   [*]
40
  [*]   [*]

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

          Age   Male (qx)   Female (qx)
41
  [*]   [*]
42
  [*]   [*]
43
  [*]   [*]
44
  [*]   [*]
45
  [*]   [*]
46
  [*]   [*]
47
  [*]   [*]
48
  [*]   [*]
49
  [*]   [*]
50
  [*]   [*]
51
  [*]   [*]
52
  [*]   [*]
53
  [*]   [*]
54
  [*]   [*]
55
  [*]   [*]
56
  [*]   [*]
57
  [*]   [*]
58
  [*]   [*]
59
  [*]   [*]
60
  [*]   [*]
61
  [*]   [*]
62
  [*]   [*]
63
  [*]   [*]
64
  [*]   [*]
65
  [*]   [*]
66
  [*]   [*]
67
  [*]   [*]
68
  [*]   [*]
69
  [*]   [*]
70
  [*]   [*]
71
  [*]   [*]
72
  [*]   [*]
73
  [*]   [*]
74
  [*]   [*]
75
  [*]   [*]
76
  [*]   [*]
77
  [*]   [*]
78
  [*]   [*]
79
  [*]   [*]
80
  [*]   [*]
81
  [*]   [*]
82
  [*]   [*]
83
  [*]   [*]
84
  [*]   [*]

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

          Age   Male (qx)   Female (qx)
85
  [*]   [*]
86
  [*]   [*]
87
  [*]   [*]
88
  [*]   [*]
89
  [*]   [*]
90
  [*]   [*]
91
  [*]   [*]
92
  [*]   [*]
93
  [*]   [*]
94
  [*]   [*]
95
  [*]   [*]
96
  [*]   [*]
97
  [*]   [*]
98
  [*]   [*]
99
  [*]   [*]
100
  [*]   [*]

 